                                 Case: 19-10396                       Doc: 1         Filed: 02/05/19         Page: 1 of 68

     Fill in this information to identify your case.

     United States Bankruptcy Court for the:

     Western District of Oklahoma

     Case number (If known):                                         Chapter you are filing under:
                               ___________
                                                                     iif Chapter 7                           -s         P 12: 21
                                                                     □ Chapter 11
                                                                     □ Chapter 12
                                                                     □ Chapter 13                                                   D Check if this is an
                                                                                                                                       amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint cas-nd in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


■,,,           Identify Yourself

                                        About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
       government-issued picture
                                         SELENA
       identification (for example,     First name                                                     First name
       your driver's license or          YVETTE
       passport).                       Middle name                                                    Middle name

       Bring your picture                HOOKS
       identification to your meeting   Last name                                                      Last name
       with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr.. II, Ill)




2.    All other names you
      have used in the last 8           First name                                                     First name
      years
       Include your married or          Middle name                                                    Middle name
       maiden names.
                                        Last name                                                      Last name


                                        First name                                                     First name

                                        Middle name                                                    Middle name

                                        Last name                                                      Last name




3.    Only the last 4 digits of
                                        XXX           XX -     _7___5___
                                                                       0 ___
                                                                           9_                          XXX           XX -     _ _ _ _ _ _ __
      your Social Security
      number or federal                 OR                                                             OR
      Individual Taxpayer
      Identification number             9xx - xx                                                       9xx - xx
      (ITIN)

Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
                              Case: 19-10396                         Doc: 1           Filed: 02/05/19               Page: 2 of 68


Debtor 1        SELENA            YVETTE HOOKS                                                           Case number (,fknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   MiddteName                Last Name




                                           About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.    Any business names
      and Employer                         iia I have not used any business names or EINs.                   0      I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in
      the last 8 years                     Business name                                                     Business name

      Include trade names and
      doing business as names              Business name                                                     Business name




                                                                                                             EIN




s. Where you live                                                                                            If Debtor 2 lives at a different address:



                                           1022 RAMBLING OAKS DRIVE
                                           Number          Street                                            Number          Street


                                           APTC

                                           NORMAN                                    OK        73072
                                           City                                     State     ZIP Code       City                                     State    ZIP Code

                                           CLEVELAND
                                           County                                                            County


                                           If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                           above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                       any notices to this mailing address.



                                           Number          Street                                            Number          Street



                                           P.O. Box                                                          P.O. Box



                                           City                                     State     ZIP Code       City                                     State    ZIP Code




&.    Why you are choosing                 Check one:                                                        Check one.
      this district to file for
      bankruptcy
                                           Ill Over the last 180 days before filing this petition,           0      Over the last 180 days before filing this petition.
                                                  I have lived in this district longer than in any                  I have lived in this district longer than in any
                                                  other district.                                                   other district.

                                           0      I have another reason. Explain.                            0      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




     Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
                              Case: 19-10396                     Doc: 1         Filed: 02/05/19              Page: 3 of 68


Debtor 1         SELENA          YVETTE HOOKS                                                      Case number (1/known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   MiddteName            Last Name




■,,,           Tell the Court About Your Bankruptcy Case


1.    The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 US.C. § 342(b) for Individuals Filing
      Bankruptcy Code you                  for Bankruptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                           ~ Chapter 7
      under
                                           □ Chapter 11

                                           D Chapter 12
                                           D Chapter 13

a. How you will pay the fee                □ I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                               local court for more details about how you may pay. Typically, if you are paying the fee
                                               yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                               submitting your payment on your behalf, your attorney may pay with a credit card or check
                                               with a pre-printed address.

                                           0   I need to pay the fee in installments. If you choose this option, sign and attach the
                                               Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           □ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                               By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                               less than 150% of the official poverty line that applies to your family size and you are unable to
                                               pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                               Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.     Have you filed for                  \ZINo
       bankruptcy within the
       last 8 years?                       □ Yes.   District                              When                      Case number
                                                                                                  MM/ DD/YYYY

                                                    District                              When                      Case number
                                                                                                  MM/ DD/YYYY

                                                    District                              When                      Case number
                                                                                                  MM/ DD/YYYY



10.   Are any bankruptcy                   ~ No
      cases pending or being
      filed by a spouse who is             □ Yes.   Debtor                                                          Relationship to you
      not filing this case with                     District                              When                      Case number, if known
      you, or by a business                                                                       MM/DD /YYYY
      partner, or by an
      affiliate?
                                                    Debtor                                                          Relationship to you

                                                    District                              When                      Case number, if known
                                                                                                  MM /DD/YYYY



11. Do you rent your                       □ No.    Go to line 12.
      residence?                           ~ Yes. Has your landlord obtained an eviction judgment against you?

                                                    etJ No. Go to line 12.
                                                    0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Fann 101A) and file ii as
                                                         part of this bankruptcy petition.




     Official Fann 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
                                Case: 19-10396                          Doc: 1          Filed: 02/05/19             Page: 4 of 68


Debtor 1       SELENA                YVETTE HOOKS                                                          Case number   (,I known), _ _ _ _ _ _ _ _ _ _ _ _ __
              First Name        Midcfle Name               Last Name




            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                  ~ No. Go to Part 4.
   of any full- or part-time
   business?                                   0   Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                          Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
                                                          Number       Street
   LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach ii
   to this petition.
                                                           City                                                                ZIP Code


                                                          Check the appropriate box to describe your business:

                                                          0   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                          0   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                          0   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                          0   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                          0   None of the above


13. Are you filing under                       If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it

   Chapter 11 of the                           can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and                         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                               any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(6).
   are you a small business
   debtor?
                                               ~ No. I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                       0   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(510).                              the Bankruptcy Code.

                                               0   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                        Bankruptcy Code.


            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                     ~No
   property that poses or is
   alleged to pose a threat                    0   Yes.    What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs                                     If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                           Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                     Number       Street




                                                                                     Crty                                          State     ZIP Code


 Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                 page4
                               Case: 19-10396                  Doc: 1           Filed: 02/05/19                Page: 5 of 68


Debtor 1         SELENAMiddleYVETTE
                 First Name  Name
                                    HOOKS
                                    Last Name
                                                                                                      Case number   (dknown), _ _ _ _ _ _ _ _ _ _ _ _ __




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                        About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit             You must check one.-                                               You must check one.-
      counseling.
                                        ~ I received a briefing from an approved credit                    □ I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you             filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit       certificate of completion.                                         certificate of completion.
      counseling before you file for
                                            Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      bankruptcy. You must
                                            plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you
      cannot do so, you are not
                                        0 I received a briefing from an approved credit                    D   I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.
                                            filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                         certificate of completion.
      If you file anyway, the court
                                            Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                            you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
      will lose whatever filing fee         plan, if any.                                                      plan, if any.
      you paid, and your creditors
      can begin collection activities   0   I certify that I asked for credit counseling                   0   I certify that I asked for credit counseling
      again.                                services from an approved agency, but was                          services from an approved agency, but was
                                            unable to obtain those services during the 7                       unable to obtain those services during the 7
                                            days after I made my request, and exigent                          days after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                            of the requirement.                                                of the requirement
                                            To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                            requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                            what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                            you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                            bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                            required you to file this case.                                    required you to file this case.
                                            Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                            dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                            If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                            still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                            You must file a certificate from the approved                      You must file a certificate from the approved
                                            agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                            developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                            may be dismissed.                                                  may be dismissed.
                                            Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                            only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                            days.                                                              days.

                                        0   I am not required to receive a briefing about                  0 I am not required to receive a briefing about
                                            credit counseling because of:                                      credit counseling because of:

                                            0   Incapacity.    I have a mental illness or a mental             0    Incapacity.   I have a mental illness or a mental
                                                               deficiency that makes me                                           deficiency that makes me
                                                               incapable of realizing or making                                   incapable of realizing or making
                                                               rational decisions about finances.                                 rational decisions about finances.
                                            0   Disability.    My physical disability causes me                0    Disability.   My physical disability causes me
                                                               to be unable to participate in a                                   to be unable to participate in a
                                                               briefing in person, by phone, or                                   briefing in person, by phone, or
                                                               through the internet, even after I                                 through the internet, even after I
                                                               reasonably tried to do so.                                         reasonably tried to do so.
                                            0   Active duty. I am currently on active military                 0    Active duty. I am currently on active military
                                                             duty in a military combat zone.                                     duty in a military combat zone.
                                            If you believe you are not required to receive a                   If you believe you are not required to receive a
                                            briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                            motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
                            Case: 19-10396                                Doc: 1         Filed: 02/05/19                Page: 6 of 68


Debtor 1        SELENA            YVETTE HOOKS                                                             Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name   Middle Name                  Last Name




             Answer These Questions for Reporting Purposes

                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                 D     No. Go to line 16b.
                                                 '21   Yes. Go to line 17.

                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.

                                                 '21   No. Go to line 16c.
                                                 D     Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
      Chapter7?                           \21   No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after          0     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                     liZI   No
      administrative expenses
      are paid that funds will be                      0      Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do               '2J   1-49                                     0   1,000-5,000                        0   25,001-50,000
      you estimate that you               0     50-99                                    □ 5,001-10,000                         0   50,001-100,000
      owe?                                0     100-199                                  □ 10,001-25,000                        0   More than 100,000
                                          0     200-999

19.   How much do you                     '2J $0-$50,000                                 D $1,000,001-$10 million               0   $500,000,001-$1 billion
      estimate your assets to             0     $50,001-$100,000                         D $10,000,001-$50 million              D   $1,000,000,001-$10 billion
      be worth?                           0     $100,001-$500,000                        D $50,000,001-$100 million             D   $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                      0   $100,000,001-$500 million          0   More than $50 billion

20. How much do you                       '2J $0-$50,000                                 0   $1,000,001-$10 million             0   $500,000,001-$1 billion
      estimate your liabilities           0     $50,001-$100,000                         0   $10,000,001-$50 million            0   $1,000,000,001-$10 billion
      to be?                              □ $100,001-$500,000                            0   $50,000,001-$100 million           0   $10,000,000,001-$50 billion
                                          D $500,001-$1             million              D $100,000,001-$500 million            0   More than $50 billion
■ @@         Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
Foryou                                    correct.

                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.
                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection

                                          18    u1 :§ ;1~·
                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                                      1~1, 1519, and 3571.

                                          x             fYi/lt;
                                                Signature of Debtor 1
                                                                              1--    D/o~ x _ _ _ _ __
                                                                                                                  Signature of Debtor 2

                                                Executed on          01/29/2019                                   Executed on _ _ _ _ _ __
                                                                     MM   / DD   /YYYY                                        MM/ DD /YYYY


 Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                     page 6
                          Case: 19-10396                             Doc: 1            Filed: 02/05/19      Page: 7 of 68


Debtor 1     SELENA           YVETTE HOOKS                                                         Case number (,fknown), _ _ _ _ _ _ _ _ _ _ _ _ __
             First Name   Middle Name                  Last Name




For you if you are filing this              The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                       should understand that many people find it extremely difficult to represent
attorney                                    themselves successfully. Because bankruptcy has long-term financial and legal
                                            consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                     To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                     technical, and a mistake or inaction may affect your rights. For example, your case may be
                                            dismissed because you did not file a required document, pay a fee on lime, attend a meeting or
                                            hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                            firm if your case is selected for audit. If that happens, you could lose your right to file another
                                            case, or you may lose protections, including the benefit of the automatic stay.

                                            You must list all your property and debts in the schedules that you are required to file with the
                                            court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                            in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                            property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                            also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                            case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                            cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                            Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                            If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                            hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                            successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                            Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                            be familiar with any state exemption laws that apply.

                                            Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                            consequences?
                                            0     No
                                            I.a   Yes

                                            Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                            inaccurate or incomplete, you could be fined or imprisoned?
                                            0     No
                                            l;ll Yes
                                            Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                            0     No
                                            I.a   Yes. Name of Person PATSY A. JORDAN
                                                       Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                            By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                            have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                            attorney may cause me to lose my rights or property if I do not properly handle the case.


                                        X         &Jui a_ tv
                                             Signature of Debtor 1         /
                                                                                       Gto~10         X
                                                                                                           Signature of Debtor 2


                                            Date                   01/29/2019                              Date
                                                                   MM/DD       /YYYY                                       MM/     DD /YYYY

                                            Contact phone          {405} 834-9451                          Contact phone

                                            Cell phone                                                     Cell phone

                                            Email address          s~hooks70@gmail.com                     Email address



 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
                                  Case: 19-10396                           Doc: 1                 Filed: 02/05/19                     Page: 8 of 68


 Fill in this information to 1dent1fy your case·


 Debtor 1          SELENA                          YVETTE                        HOOKS
                     First Name                      MJddle Name                      Last Name

 Debtor 2
 {Spouse, if filing) First Name                      MrddJe Name                      Last Name


 United States Bankruptcy Court for the: Western District of Oklahoma

 Case number                                                                                                                                                                D Check if this is an
                     (If known)                                                                                                                                                  amended filing




Official Form 106S um
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


•ifI           Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own

1. Schedule AIB: Property (Official Form 106NB)
    1a. Copy line 55, Total real estate, from Schedule A/8 ........................................................................................................ .       $
                                                                                                                                                                                - - - - 0.00
                                                                                                                                                                                        --

    1b. Copy line 62, Total personal property, from Schedule A/8 ............................................................................................. ..           $ _ _4_,8_0_3_.9_2



    1c. Copy line 63, Total of all property on Schedule AIB .........................................................................................................           4,803.92
                                                                                                                                                                            $ --~  ---

•ifj           Summarize Your Liabilities


                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .. ......... .                                        $         7,741.00

3. Schedule EJF.· Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                            $         2,640.00
   3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ........................................... .

   3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ..................................... ..
                                                                                                                                                                        +   $       26,103.00


                                                                                                                                       Your total liabilities               $       36,484.00


•¥fl           Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
   Copy your combined monthly income from line 12 of Schedule I ..........................................................................................                  $
                                                                                                                                                                                - - -1,823.00
                                                                                                                                                                                       ---
5. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J .................................................................................................. ..             $ __2_,3_3_5._0_0




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
                                    Case: 19-10396                  Doc: 1      Filed: 02/05/19                  Page: 9 of 68


   Debtor 1         SELENA                         YVETTE            HOOKS                           Case number 1,rknownJ,_ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Mlddle Name        Last Name




                    Answer These Questions for Administrative and Statistical Records

    6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

         0   No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         liZI Yes

    7. What kind of debt do you have?

         liZI Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         0   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



    a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $ __1~,8_2_3._00_




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:



                                                                                                             Total claim


          From Part 4 on Schedule EIF, copy the following:


         9a. Domestic support obligations (Copy line 6a.)                                                    $                    0.00


         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $             2,640.00

         9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                    0.00


         9d. Student loans. (Copy line 6f.)                                                                  $                    0.00

         9e. Obligations arising out of a separation agreement or divorce that you did not report as         $                    0.00
             priority claims. (Copy line 69.)


         9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                     0.00


         9g. Total. Add lines 9a through 9f.                                                                 $             2,640.00




Official Form 106Sum          Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of2
                                   Case: 19-10396                    Doc: 1              Filed: 02/05/19             Page: 10 of 68


' Fill in this information to 1dent1fy your case and this filing:


  Debtor 1            SELENA                     YVETTE                   HOOKS
                      First Name                   Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name                   Middle Name               Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

  Case number
                                                                                                                                                   D Check if this is an
                                                                                                                                                      amended filing

  Official Form 106NB
  Schedule A/B: Property                                                                                                                                        12/15

  In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
  category where you think it frts best. Be as complete and accurate as possible. If two married people are filing together, both are equally
  responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known). Answer every question.

                 Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

      aZI   No. Go to Part 2.
      □ Yes. Where is the property?
                                                                      What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                                                                      □ Single-family home                                the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
        1.1.                                                          □ Duplex or multi-unit building
               Street address, if available, or other description
                                                                      0    Condominium or cooperative                     Current value of the       Current value of the
                                                                      0     Manufactured or mobile home                   entire property?           portion you own?
                                                                      0     Land                                          $_ _ _ _ _ _ _             $_ _ _ _ _ _ _
                                                                      □ Investment property
               City                            State      ZIP Code
                                                                      □ Timeshare                                         Describe the nature of your ownership
                                                                      □     Other _ _ _ _ _ _ _ _ _ _ _ __                interest (such as fee simple, tenancy by
                                                                                                                          the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      □ Debtor 1 only
               County                                                 0    Debtor 2 only
                                                                      0    Debtor 1 and Debtor 2 only                     D Check if this is community property
                                                                                                                              (see instructions)
                                                                      0    At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __
      If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.
                                                                                                                          Do not deduct secured claims or exemptions. Put
                                                                     0    Single-family home                              the amount of any secured claims on Schedule D:
        1.2.                                                                                                              Creditors Who Have Claims Secured by Property.
               Street address, if available, or other description
                                                                     0    Duplex or multi-unit building
                                                                     0    Condominium or cooperative                      Current value of the       Current value of the
                                                                     □ Manufactured or mobile home                        entire property?           portion you own?
                                                                     □ Land                                               $ _ _ _ _ _ __             $ _ _ _ _ _ _ __
                                                                     □ Investment property
                                                                     □ Timeshare                                          Describe the nature of your ownership
               City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                     □    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     □ Debtor 1 only
               County                                                0    Debtor 2 only
                                                                     0    Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                     iia' At least one of the debtors and another            (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __


  Official Form 106A/B                                               Schedule A/B: Property                                                                 page   1
                                  Case: 19-10396                       Doc: 1              Filed: 02/05/19           Page: 11 of 68

  Debtor 1           SELENA                       YVETTE                   HOOKS                              Case number Ufknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name            Last Name




                                                                       What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                       0    Single-family home                              the amount of any secured claims on Schedule D:
      1.3.                                                                                                                  Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description       0    Duplex or multi-unit building
                                                                       □ Condominium or cooperative                         Current value of the      Current value of the
                                                                                                                            entire property?          portion you own?
                                                                       □ Manufactured or mobile home
                                                                                                                            $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                       □ Land
                                                                       □ Investment property
              City                            State     ZIP Code       0    Timeshare
                                                                                                                            Describe the nature of your ownership
                                                                                                                            interest (such as fee simple, tenancy by
                                                                       □    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                            the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                       □ Debtor 1 only
              County
                                                                       □ Debtor 2 only
                                                                       □ Debtor 1 and Debtor 2 only                         0   Check if this is community property
                                                                                                                                (see instructions)
                                                                       □ At least one of the debtors and another

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __



 ' :: ::,-,:::,:.,~~;:;. ~:::,,;:,::,:,,':;;;:.:•••" •ntri,s "°".' ".'." ': '"' ud'"". ,.., ••~.. ~• P'9' . .......... ~                             I•______          o_._0_0-1I




•§fj Describe Your Vehicles
 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    □ No
    lia     Yes


     3.1.     Make:                        CHEVY                       Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
              Model:                       CAPTIVA                     □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                           2013                        0   Debtor 2 only
              Year:                                                                                                         Current value of the      Current value of the
                                                                       □ Debtor 1 and Debtor 2 only
                                           110,000                                                                          entire property?          portion you own?
              Approximate mileage:                                     '21 At least one of the debtors and another
              Other information:
                                                                                                                            $         8,000.00        $    130.00
                                                                       □ Check if this is community property (see                                      -------
                                                                           instructions)



    If you own or have more than one, describe here:

     3.2.     Make:                       FORD                         Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
             Model:                       ESCAPE                       □ Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                          2004                         □ Debtor 2 only
             Year:                                                                                                          Current value of the      Current value of the
                                                                       □ Debtor 1 and Debtor 2 only
             Approximate mileage:         250,000                                                                           entire property?          portion you own?
                                                                       0   At least one of the debtors and another
             Other information:
                                                                                                                            $         2,500.00       $    2,500.00
                                                                       □ Check if this is community property (see                                      -------
                                                                           instructions)




 Official Form 106A/B                                                  Schedule A/B: Property                                                                page2
                                 Case: 19-10396                  Doc: 1              Filed: 02/05/19         Page: 12 of 68

 Debtor 1       SELENA                          YVETTE               HOOKS                            Case number (it known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name        Last Name




    3.3.    Make:                                                Who has an interest in the property? Check one.     Do not dedud secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
            Model:                                               0   Debtor 1 only                                   Creditors Who Have Claims Secured by Property
                                                                 □ Debtor 2 only
            Year:                                                                                                    Current value of the                Current value of the
                                                                 □ Debtor 1 and Debtor 2 only
                                                                                                                     entire property?                    portion you own?
            Approximate mileage:                                 □ At least one of the debtors and another
            Other information:
                                                                                                                     $_ _ _ _ _ _ _                      $_ _ _ _ _ __
                                                                 □ Check if this is community property (see
                                                                     instructions)


    3.4.    Make:                                                Who has an interest in the property? Check one.     Do not dedud secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
            Model:                                               □ Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                 0   Debtor 2 only
            Year:                                                                                                    Current value of the                Current value of the
                                                                 □ Debtor 1 and Debtor 2 only
                                                                                                                     entire property?                    portion you own?
            Approximate mileage:                                 □ At least one of the debtors and another
            Other information:
                                                                                                                     $_ _ _ _ _ _ _                      $._ _ _ _ _ __
                                                                 □ Check if this is community property (see
                                                                     instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   -zl     No
   □ Yes


    4.1.    Make:                                                Who has an interest in the property? Check one.     Do not dedud secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
            Model:                                               □ Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                 □ Debtor 2 only
            Year:
                                                                 □ Debtor 1 and Debtor 2 only                        Current value of the                Current value of the
            Other information:                                   □ At least one of the debtors and another           entire property?                    portion you own?


                                                                 □ Check if this is community property (see          $_ _ _ _ _ _ _                      $._ _ _ _ _ __
                                                                     instructions)



   If you own or have more than one, list here:

   4.2.     Make:                                                Who has an interest in the property? Check one.     Do not dedud secured claims or exemptions. Put
                                                                                                                     the amount of any secured daims on Schedule D:
            Model:                                               0   Debtor 1 only
                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                 □ Debtor 2 only
            Year:                                                                                                    Current value of the                Current value of the
                                                                 □ Debtor 1 and Debtor 2 only
                                                                                                                     entire property?                    portion you own?
            Other information:                                   □ At least one of the debtors and another

                                                                                                                     $_ _ _ _ _ _ _                      $_ _ _ _ _ _ _
                                                                 □ Check if this is community property (see
                                                                     instructions)




s Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   you have attached for Part 2. Write that number here . .                                                              .. ................... ,+   r--------
                                                                                                                                                     [
                                                                                                                                                      _______
                                                                                                                                                     .__
                                                                                                                                                                 2,730.00
                                                                                                                                                                         ___.




Official Form 106A/B                                             Schedule A/B: Property                                                                        page 3
                                    Case: 19-10396                     Doc: 1       Filed: 02/05/19        Page: 13 of 68

 Debtor 1         SELENA                              YVETTE              HOOKS                    Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name           Middle Name        Last Name




•¥61           Describe Your Personal and Household Items

                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                      portion you own?
                                                                                                                                       Do not deduct secured claims
                                                                                                                                       or exemptions.
6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     □ No
     ~ Yes. Describe......... HOUSEHOLD GOODS AND PERSONAL ITEMS                                                                         $
                                                                                                                                            - - - - -525.00
                                                                                                                                                     ---
7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games

     □ No
     ~   Yes. Describe ..........       TELEVISIONS AND CELL PHONE
                                                   '
                                                                                                                                         $
                                                                                                                                            - - - - -400.00
                                                                                                                                                     ---
a. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     ~ No
     D   Yes. Describe ......... .                                                                                                      $_ _ _ _ _ _ _ _


9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments
     ~ No
     D   Yes. Describe ......... .                                                                                                      $_ _ _ _ _ _ _ _


1 o. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     ~ No
     D   Yes. Describe ......... .                                                                                                      $_ _ _ _ _ _ _ _


11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     □ No
     ~   Yes. Describe ..........       CLOTHING, SHOES & ACCESSORIES                                                                   $
                                                                                                                                         - - - - -250.00
                                                                                                                                                  ---
12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirtoom jewelry, watches, gems,
               gold, silver
     ~ No
     D Yes. Describe .......... .                                                                                                       $ _ _ _ _ _ _ __


13. Non-fann animals
     Examples: Dogs, cats, birds, horses

     ~ No
     D   Yes. Describe .......... .                                                                                                     $_ _ _ _ _ _ _ _


14 Any other personal and household items you did not already list, including any health aids you did not list

     ~ No
     D   Yes. Give specific                                                                                                             $_ _ _ _ _ _ _ _
         information .............. .

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                        $_ _ _        -"1=.2=2=5·=0-=--0
     for Part 3. Write that number here .......                                                                        ........   -+

Official Form 106A/B                                                   Schedule A/B: Property                                                       page4
                                   Case: 19-10396                     Doc: 1          Filed: 02/05/19    Page: 14 of 68

Debtor 1            SELENA                       YVETTE                  HOOKS                    Case number (If known} _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name            Last Name




•¥11           Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims
                                                                                                                                    or exemptions.


16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   □ No
   -a Yes ..                                                                                                  Cash:                  $-------
                                                                                                                                                    150.00


17. Deposits of money
   Examples.· Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   □ No
   -a Yes .................... .                                       Institution name:


                                    17 .1. Checking account:           CHASE BANK                                                    $              -400.00
                                    17.2. Checking account:                                                                          $

                                    17.3. Savings account:                                                                           $
                                    17.4. Savings account:                                                                           $
                                    17.5. Certificates of deposit:                                                                   $

                                    17.6. Other financial account:                                                                   $
                                    17.7. Other financial account:                                                                   $
                                    17.8. Other financial account:                                                                   $
                                    17.9. Other financial account:                                                                   $




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   liZI   No
   D      Yes ...                  Institution or issuer name:

                                                                                                                                     $_ _ _ _ _ _ __
                                                                                                                                     $ _ _ _ _ _ _ __

                                                                                                                                     $_ _ _ _ _ _ _ _




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

   liZI   No                       Name of entity:                                                            % of ownership:
   0      Yes. Give specific                                                                                  0%          %          $
          information about
          them ..                                                                                             0%          %          $
                                                                                                              0%          %          $




Official Form 106A/B                                                  Schedule A/B: Property                                                     page 5
                               Case: 19-10396                         Doc: 1           Filed: 02/05/19    Page: 15 of 68

 Debtor 1      SELENA                        YVETTE                    HOOKS                       Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     MKld!e Name               Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them .

   .ZI   No
   D Yes. Give specific        Issuer name:
         information about                                                                                                         $_ _ _ _ _ _ _ _
         them ....... .
                                                                                                                                   $ _ _ _ _ _ _ __
                                                                                                                                   $_ _ _ _ _ _ _ _



21. Retirement or pension accounts
   Examples. Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   □ No
   ~ Yes. List each
         account separately.   Type of account:             Institution name:

                               401(k) or similar plan:     ___________________________                                             $_ _ _ _ _ _ _ _

                               Pension plan:               ___________________________                                             $_ _ _ _ _ _ _ _

                               IRA:                         ROTH IRA                                                               $_ _ _ _ _ 98.92
                                                                                                                                              _ __

                               Retirement account:                                                                                 $_ _ _ _ _ _ __

                                                                                                                                   $_ _ _ _ _ _ _ _
                               Keogh:

                               Additional account:                                                                                 $_ _ _ _ _ _ _ _

                               Additional account:                                                                                 $_ _ _ _ _ _ _ _




22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   □ No
   .ZI   Yes                                         Institution name or individual:
                               Electric:
                                                                                                                                   $
                               Gas:
                                                                                                                                   $
                               Heating oil:
                                                                                                                                   $
                               Security deposit on rental unit:      CURRENT RENTAL UNIT                                           $
                                                                                                                                                 600.00
                               Prepaid rent:
                                                                                                                                   $
                               Telephone:
                                                                                                                                   $
                               Water:
                                                                                                                                   $
                               Rented furniture:
                                                                                                                                   $
                               Other:
                                                                                                                                   $


23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   .ZI   No

   D     Yes                   Issuer name and description:
                                                                                                                                   $_ _ _ _ _ _ _ _
                                                                                                                                   $ _ _ _ _ _ _ __
                                                                                                                                   $_ _ _ _ _ _ __



Official Form 106A/B                                                 Schedule A/B: Property                                                  page6
                                     Case: 19-10396                     Doc: 1        Filed: 02/05/19               Page: 16 of 68

 Debtor 1          SELENA                            YVETTE               HOOKS                             Case number 1ifmown1._ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name        Middle Name          Last Name




24. Interests in an education IRA. in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1) .
      .ZI   No
      0     Yes                                Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                     $ _ _ _ _ _ _ __

                                                                                                                                                     $_ _ _ _ _ _ _

                                                                                                                                                     $_ _ _ _ _ _ __



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

      .ZI   No
      0     Yes. Give specific
            information about them ..                                                                                                                $_ _ _ _ _ _ _ _


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

      .ZI   No
      0     Yes. Give specific
            information about them ..                                                                                                                $_ _ _ _ _ _ _ _



27. Licenses, franchises, and other general intangibles
      Examples: Building permits. exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      .ZI   No
      0     Yes. Give specific
            information about them ..                                                                                                                $ _ _ _ _ _ _ __


Money or property owed to you?                                                                                                                       Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

28. Tax     refunds owed to you
      '21   No
      0     Yes. Give specific information
                                                            HAVE NOT       FILED 2018 TAX RETURN                           Federal:              $ _ _ _ _ _ __
                 about them, including whether
                 you already filed the returns                                                                             State:                $_ _ _ _ _ _ _
                 and the tax years .................... .                                                                                        $_ _ _ _ _ _ _
                                                                                                                           Local:



29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

      .ZI   No
      0     Yes. Give specific information ...... .
                                                                                                                          Alimony:                   $_ _ _ _ _ __
                                                                                                                          Maintenance:               $ _ _ _ _ _ __
                                                                                                                          Support:                   $ _ _ _ _ _ __
                                                                                                                          Divorce settlement:        $_ _ _ _ _ _ _
                                                                                                                          Property settlement:       $_ _ _ _ _ _ _

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
      .ZI   No
      0     Yes. Give specific information
                                                                                                                                                     $ _ _ _ _ _ _ _ __




Official Form 106A/B                                                    Schedule A/B: Property                                                                 page7
                             Case: 19-10396                      Doc: 1          Filed: 02/05/19                 Page: 17 of 68

 Debtor 1      SELENA                        YVETTE                 HOOKS                               Case number (If known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name     Middle Name           Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   ~ No
   D   Yes. Name the insurance company            Company name:                                            Beneficiary:                             Surrender or refund value:
            of each policy and list its value ...
                                                                                                                                                    $_ _ _ _ _ _ _ _

                                                                                                                                                    $_ _ _ _ _ _ __

                                                                                                                                                    $_ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   ~ No
   D   Yes. Give specific information ..
                                                                                                                                                    $ _ _ _ _ _ _ _ __



33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ~ No
   D   Yes. Describe each claim.
                                                                                                                                                    $ _ _ _ _ _ _ _ __


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to set off claims
   ~ No
   D   Yes. Describe each claim.
                                                                                                                                                    $ _ _ _ _ _ _ _ __




35.Any financial assets you did not already list
   ~ No
   D   Yes. Give specific information ..                                                                                                            $. _ _ _ _ _ _ __



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here ......                                                                                         ..... ➔                       848.92



             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

   l;ll No. Go to Part 6.
   D   Yes. Go to line 38.

                                                                                                                                                  Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                  or exemptions.

38. Accounts receivable or commissions you already earned

   ~ No
   D   Yes. Describe ..
                                                                                                                                                  $_ _ _ _ _ _ _ _ _

39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   ~ No
   D   Yes. Describe ..                                                                                                                           $_ _ _ _ _ _ __




Official Form 106A/B                                             Schedule A/B: Property                                                                        pages
                                   Case: 19-10396                   Doc: 1       Filed: 02/05/19     Page: 18 of 68

Debtor 1          SELENA                           YVETTE             HOOKS                   Case number Ufknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name        Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   !i2I" No
   0     Yes. Describe ...                                                                                                        $_ _ _ _ _ _ _ _ _



41. Inventory
     i;;a- No
   □ Yes. Describe ...                                                                                                            $. _ _ _ _ _ _ __



42. Interests     in partnerships or joint ventures
   !i2I" No
   0     Yes. Describe ..           Name of entity:                                                          % of ownership:
                                                                                                            _ _ _%                $_ _ _ _ _ _ _ _ _
                                                                                                            _ _ _%                $ _ _ _ _ _ _ _ __
                                                                                                            _ _ _%                $_ _ _ _ _ _ _ _ _


43. Customer          lists, mailing lists, or other compilations
   i;;a- No
   0     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
                  0    No
                  0     Yes. Describe ...
                                                                                                                                   $_ _ _ _ _ _ __



44. Any business-related property you did not already list
   i;;a- No
   0     Yes. Give specific
                                                                                                                                   $
         information ........ .
                                                                                                                                   $
                                                                                                                                   $

                                                                                                                                   $
                                                                                                                                   $

                                                                                                                                   $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here ...                                                                           ··········➔   1$
                                                                                                                                                        0.00     I
                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


46. Do   you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   li2I" No. Go to Part 7.
   0     Yes. Go to line 47.
                                                                                                                                  Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured claims
                                                                                                                                  or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish
   l;i No
   0     Yes ..

                                                                                                                                    $._ _ _ _ _ _ __



Official Form 106NB                                                 Schedule A/B: Property                                                     page9
                                  Case: 19-10396                         Doc: 1             Filed: 02/05/19                      Page: 19 of 68

 Debtor 1           SELENA                        YVETTE                      HOOKS                                    Case number Ufl<nown 1)_ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name              Last Name




48. Crops-ither growing or harvested

    -zi   No
    D     Yes. Give specific
          infom1ation ....                                                                                                                                               $ _ _ _ _ _ _ __

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    ~ No
    D     Yes ........ .
                                                                                                                                                                         $ _ _ _ _ _ _ __


50. Farm and fishing supplies, chemicals, and feed

    ~ No
    0     Yes ...
                                                                                                                                                                         $. _ _ _ _ _ _ __


51.Any farm- and commercial fishing-related property you did not already list
    ~ No
    D     Yes. Give specific
          infom1ation ..                                                                                                                                                 $_ _ _ _ _ _ _ _


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                                                                         $                0.00
    for Part 6. Write that number here ..                   ..... .. ... ... ........ ..                                                              ..........   -+     --------


                 Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    ~ No
                                                                                                                                                                             $_ _ _ _ _ __
    D     Yes. Give specific
          infom1ation ....                                                                                                                                                   $_ _ _ _ _ __
                                                                                                                                                                             $_ _ _ _ _ _ _



54. Add the dollar value of all of your entries from Part 7. Write that number here .                                                            ................ -+         $- - - - -0.00
                                                                                                                                                                                       --


•§j:M            List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .....                                                                                                              ......... -+ s____o_.o_o
56. Part 2: Total vehicles, line 5                                                           $. _ _ _2_,7_3_0._0_0

57. Part 3: Total personal and household items, line 15                                      $. _ _ _1_,2_2_s._o_o


58. Part 4: Total financial assets, line 36                                                  $. _ _ _ _848.92
                                                                                                        _ __


59. Part 5: Total business-related property, line 45                                         $· - - - - -0.00
                                                                                                          --
60. Part 6: Total farm- and fishing-related property, line 52                                $                   0.00
                                                                                               -------
61. Part 7: Total other property not listed, line 54                                      +$        0.00
                                                                                               -------

62. Total personal property. Add lines 56 through 61 .................... .                  $            4,803 -92       Copy personal property total-+                + $- - - -
                                                                                                                                                                                 4,803.92
                                                                                                                                                                                   ---

63. Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................              $ _ _ _4_,8_0_3_.9_2




Official Fom1 106A/B                                                      Schedule A/B: Property                                                                                   page 10
                                   Case: 19-10396             Doc: 1           Filed: 02/05/19                  Page: 20 of 68


 Fill   in   this 1nformat1on to identify your case·


 Debtor 1            SELENA                 YVETTE               HOOKS
                      First Name             Middle Name               Last Name

  Debtor 2
  (Spouse, rf filing) First Name             Mlddle Name               Last Name


  Unrted States Bankruptcy Court for the: Western District of Oklahoma

  Case number                                                                                                                               D Check if this is an
  (If known)
                                                                                                                                               amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                              04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2.· Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•ifI              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you
        lif You are claiming state and federal nonbankruptcy exemptions.           11 U.S.C. § 522(b)(3)
        D    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


         Brief description of the property and line on     Current value of the        Amount of the exemption you claim        Specific laws that allow exemption
         Schedule AIB that lists this property             portion you own
                                                           Copy the value from         Check only one box for each exemption.
                                                           Schedule AIB

        Brief
        description:           HOUSEHOLD ITEM              $1,225.00                    ~ $ 1,225.00
        Line from
                                                                                        D   100% of fair market value, up to
        Schedule AJB:                                                                       any applicable statutory limit


        Brief
        description:           CASHON HAND                 $150.00                      ~ $ 150.00
        Line from                                                                       D 100% of fair market value, up to
        Schedule AIB.                                                                       any applicable statutory limit

        Brief
        description:
                               ROTH IRA                    $98.92                       .ZI $   98.92
        Line from                                                                       D   100% affair market value, up to
        Schedule AIB.·                                                                      any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
        (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

        lif No
        0    Yes. Did you acquire the property covered by the exemption within 1.215 days before you filed this case?
             D     No
             D     Yes



Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                             page 1 of_
                             Case: 19-10396                Doc: 1        Filed: 02/05/19             Page: 21 of 68

Debtor 1      SELENA                        YVETTE           HOOKS                           Case number (1/known),_ _ _ _ _ _ _ _ _ _ _ _ __
              First Name      Mlddle Name      Last Name




•Mil         Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule AIB that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule AIB

     Brief
     description:
                           2004 FORD                   $         2,500.00     iia° $   2,500.00
     Line from
                                                                              0   100% affair market value, up to
                                                                                  any applicable statutory limit
     Schedule A/8:

     Brief
     description:
                                                       $. _ _ _ _ _ __        0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB.                                                                any applicable statutory limit


     Brief
     description:
                                                       $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB.                                                                any applicable statutory limit


     Brief
     description:
                                                       $ _ _ _ _ _ __         0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit

     Brief
     description:
                                                       $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                              0   100% affair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief                                             $_ _ _ _ _ _ _         0$ _____
     description:
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                       $_ _ _ _ _ _ _         0$ _ _ __
     Line from
                                                                              0   100% affair market value, up to
     Schedule AIB:                                                                any applicable statutory limit

     Brief
     description:
                                                       $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB.                                                                any applicable statutory limit


     Brief
     description:
                                                       $._ _ _ _ _ __         0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB.                                                                any applicable statutory limit


     Brief
     description:
                                                       $_ _ _ _ _ _ _         0$ _ _ __
     Line from
                                                                              0   100% affair market value, up to
     Schedule AIB.·                                                               any applicable statutory limit

     Brief
     description:
                                                       $_ _ _ _ __            0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                any applicable statutory limit


     Brief
     description:
                                                       $_ _ _ _ _ _ _         0$ _ _ __
     Line from
                                                                              0   100% of fair market value, up to
     Schedule AIB.                                                                any applicable statutory limit



Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                     page_of_
                                   Case: 19-10396                         Doc: 1              Filed: 02/05/19                Page: 22 of 68


  Fill m this information to 1dent1fy your case.


  Debtor 1          SELENA                            YVETTE                            HOOKS
                      First Name                  Mlddle Name                     Last Name

  Debtor 2
  {Spouse, if filing) First Name                  MlddleName                      Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma

  Case number
  (If known)                                                                                                                                                □ Check if this is an
                                                                                                                                                              amended filing


 Official Form 1060
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).


 1. Do any creditors have claims secured by your property?
     D      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
     GZ(    Yes. Fill in all of the information below.


•@ii            List All Secured Claims
                                                                                                         Column A                                   Co/umnB                ColumnC
 2. list all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                            Value of collateral    Unsecured
     for each ciaim. If more than one creditor has a particular daim, list the other creditors in Part                  2.   Do not deduct the      that supports this     portion
     As much as possible, list the ciaims in alphabetical order according to the creditor's name.                            value of collateral.   claim                  If any

[ ] ] COMMUNICATION FED CU                                 Describe the property that secures the claim:                     $         7,741.00      $      8,000.00$          130.00
     Creditor's Name
       4141 NW EXPRESSWAY                                  2013 CHEVROLET CAPTIVA
      Number           Street

                                                           As of the date you file, the claim is: Check all that apply.
                                                           '-if'   Contingent
       OKC                           OK 73116              D       Unliquidated
     City                          State   ZIP Code        D       Disputed
   Who owes the debt? Check one.                           Nature of lien. Check all that apply.
   '-if' Debtor 1 only                                     '-if' An agreement you made (such as mortgage or secured
   D    Debtor 2 only                                              car loan)
   D    Debtor 1 and Debtor 2 only                         D       Statutory lien (such as tax lien, mechanic's lien)
   D    At least one of the debtors and another            D       Judgment lien from a lawsuit
                                                           D       Other (including a right to offset) _ _ _ _ _ _ __
   D  Check if this claim relates to a
      community debt
   Date debt was incurred _ _ _ __                         Last 4 digits of account number_§_              _§_   ~ _1
w                                                          Describe the property that secures the claim:                     $ _ _ _ _ _ __          _   _ _ _ _ _ _ $ _ _ _ __

     Creditor's Name


     Number            Street

                                                           As of the date you file, the claim is: Check all that apply.
                                                           D       Contingent
                                                           D       Unliquidated
     City                          State   ZIP Code
                                                           0       Disputed

  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
   D    Debtor 1 only                                      D       An agreement you made (such as mortgage or secured
   D    Debtor 2 only                                              car loan)
   D    Debtor 1 and Debtor 2 only                         D       Statutory lien (such as tax lien, mechanic's lien)
   D    At least one of the debtors and another            D       Judgment lien from a lawsuit
                                                           D       Other (including a right to offset) _ _ _ _ _ _ __
  D  Check if this claim relates to a
     community debt
  Date debt was incurred _ _ _ _ _                         Last 4 digits of account number _               __ _
     Add the dollar value of your entries in Column A on this page. Write that number here:                                  r-~Z......,7~4=1a~o 1
 Official Form 1060                               Schedule D: Creditors Who Have Claims Secured by Property                                                      page     1 of_
                                          Case: 19-10396               Doc: 1                 Filed: 02/05/19                Page: 23 of 68

     Fill in this information to 1dent1fy your case


     Debtor 1               SELENA                 YVETTE              HOOKS
                             First Name                 Middle Name               Last Name

     Debtor 2
     (Spouse       ~   fihng) F"" Name                  MddleName                 LASt.Name


     United States Bankruptcy Court for the: Western District of Oklahoma

     Case number
                                                                                                                                                            D Check if this is an
       (ff known}                                                                                                                                               amended filing


  Official Form 106E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
  List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule
  A/B: Property (Official Fonn 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Fonn 106G). Do not include any
  creditors with partially secured clalms that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
  needed, copy the Part you need, fill It out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
  any additional pages, write your name and case number (if known).

•iii                    Ust All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
         D No. Go to Part 2.
         liZI Yes.
  2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each lype of claim, see the instructions for this fonn in the instruction booklet.)
                                                                                                                                         Total claim       Priority    Nonpriority
                                                                                                                                                           amount      amount

E] -="S"""O""'C"""IA'-'=L-=S=E=C~U~R"--ITY'-'-'Ac....aD=-M=IN~---
           Prtority Creditor's Name
                                                                       Last 4 digits of account number .]_         2 _Q_ JL          $     2 640 00    $   2 640 00            0....,.0......
                                                                                                                                                                      $ _ _.....        0
            PO BOX3430                                                 When was the debt incurred?
           Number               Street

                                                                       As of the date you file, the claim is: Check all that apply
            PHILADELPHIA                          PA    19122          ijl   Contingent
           City                                 State   ZIP Code
                                                                       □ Unliquidated
           Who incurred the debt? Check one.
                                                                       □ Disputed
           ~ Debtor 1 only
           D       Debtor 2 only                                       Type of PRIORITY unsecured claim:
           D       Debtor 1 and Debtor 2 only
                                                                       D     Domestic support obligations
           D       At least one of the debtors and another
                                                                       ~     Taxes and certain other debts you owe the government
           D       Check if this claim is for a community debt         D     Claims for death or personal injury while you were
           Is the claim subject to offset?                                   intoxicated

           -z'.i   No                                                  □ Other. Specify        OVERPAYMENT
           □ Yes

1 I,,,.,.....,-,,....-,,--,...,.---------
22
           Pnority Creditor's Name
                                                                       Last 4 digits of account number _           _     _    _      $_ _ _ _ _ $._ _ _ _ $ _ _ _ __

                                                                       When was the debt incurred?
           Number              Street
                                                                       As of the date you file, the claim is: Check all that apply
                                                                       D     Contingent
           City                                 State   ZIP Code       D     Unliquidated

           Who incurred the debt? Check one.                           □ Disputed
           D Debtor 1 only                                             Type of PRIORITY unsecured claim:
           D       Debtor 2 only
                                                                       D     Domestic support obligations
           D       Debtor 1 and Debtor 2 only
           D       At least one of the debtors and another
                                                                       D     Taxes and certain other debts you owe the government
                                                                       D     Claims for death or personal injury while you were
           D       Check if this claim is for a community debt               intoxicated
                                                                       □     Other. Specify _ _ _ _ _ _ _ _ _ _ __
           Is the claim subject to offset?
           □ No
           D       Yes


 Official Form 106E/F                                           Schedule   Elf: Creditors Who Have Unsecured Claims                                               page 1 of_
                                    Case: 19-10396                      Doc: 1   Filed: 02/05/19                    Page: 24 of 68
 Debtor 1          SELENA                  YVETTE                     HOOKS                                Case number (dknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Middle Name           Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



□      VVEBBANK/FINGERHUT
      Nonpriority Creditor's Name
                                                                                    Last 4 digits of account number           _!_ _!_ .l._ _§_                  $       615.00
                                                                                    When was the debt Incurred?               12/16/2014
       6250        RIDGEWOOD RD
      Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       SAINT CLOUD                                      MN             56303
      City                                             State          ZIP Code      l;if    Contingent
                                                                                    0       Unliquidated
      Who incurred the debt? Check one.                                             0       Disputed
       !;a' Debtor 1 only
       0 Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                 0       Student loans
       0 At least one ot the debtors and another                                    0       Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority daims
       0     Check if this claim is for a community debt
                                                                                    0       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               "1      Other. Specify CHARGE ACCT
      ilf No
       0     Yes




□      COX COMMUNICATION
      Nonpriority Credito(s Name
                                                                                    Last 4 digits of account number           J_     ~   ..Q...   JL            $       571.00

                                                                                    When was the debt Incurred?               09/25/2017
       PO BOX 248851
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       OKLAHOMA CITY                                    OK             73124
      City                                             State          ZIP Code      l;if    Contingent
                                                                                    0       Unliquidated
      Who incurred the debt? Check one.                                             0       Disputed
      !;if Debtor 1 only
      0 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                  0       Student loans
      0 At least one ot the debtors and another                                     0       Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority daims
      0      Check if this claim is for a community debt
                                                                                    0       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               lii1'   Other. Specify~U..:..T=IL"'"ITY:...;__ _ _ _ __
      ijf No
      0      Yes



□      CONTINENTAL CREDIT                                                           Last 4 digits of account number           _Q._   ~   -2.. _Q._
                                                                                                                                                                $    1,395.00

      Nonpriority Creditors Name
                                                                                    When was the debt incurred?               09/25/2018
      PO BOX 3146
      Number            Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       SPARTANBURG                                     SC              29304
      City                                             State          ZIP Code      l;if    Contingent
                                                                                    0       Unliquidated
      Who incurred the debt? Check one.                                             0       Disputed
      l;if   Debtor 1 only
      0      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                                    0       Student loans
      0      At least one ot the debtors and another
                                                                                    0       Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority daims
      0      Check if this claim is for a community debt
                                                                                    0       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               lii1'   Other. Specify~L=-O=A'"-"N'-'---------
      ijl    No
      0      Yes




Official Form 106E/F                                       Schedule Elf: Creditors Who Have Unsecured Claims                                                    page_of_
                                      Case: 19-10396                  Doc: 1    Filed: 02/05/19                   Page: 25 of 68
 Debtor 1           SELENA              YVETTE                     HOOKS                                  Case number (,fknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name        MKld!e Name      Last Name



f&fi               List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     f.;a   Yes

 4. List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                           Total claim

EJ CAPITAL ONE BNK USA NA
       Nonpfiolity Credltor's Name
                                                                                 Last 4 digits of account number J!_      J!_   J!. 2_                        679.00
                                                                                                                                                       $_ _ _ _ _ __

                                                                                 When was the debt incurred?          06/09/2014
       PO BOX 30281
       Number            Street
       SALT LAKE CITY                               UT              84130
       City                                         State          ZIP Code      As of the date you file, the claim is: Check all that apply.

                                                                                 liif    Contingent
       Who incurred the debt? Check one.                                         □ Unliquidated
       0      Debtor 1 only                                                      □ Disputed
       □ Debtor 2 only
       □ Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
       □ At least one of the debtors and another                                 □ Student loans
       □ Check if this claim is for a community debt                             □ Obligations arising out of a separation agreement or divorce
                                                                                   that you did not report as priority daims
       Is the claim subject to offset?                                           □ Debts to pension or profrt-sharing plans, and other similar debts
       0No                                                                       liif
                                                                                   Other. Specify CREDIT CARD
       □ Yes

E] CREDIT ONE BANK                                                               Last 4 digits of account number
                                                                                 When was the debt Incurred?
                                                                                                                      _1_ _1_ _1 _1_
                                                                                                                       07/18/2016
                                                                                                                                                       $_ _ _6_8_1._00_

       Nonpfiorily Creditors Name

       PO BOX98872
       Number            Street
       LAS VEGAS                                    NV              89193        As of the date you file, the claim is: Check all that apply.
       City                                         State          ZIP Code
                                                                                 f:/ Contingent
       Who incurred the debt? Check one.                                         □ Unliquidated
       0 Debtor 1 only
                                                                                 □ Disputed
       □ Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only
       □ At least one of the debtors and another                                 □ Student loans
                                                                                 □ Obligations arising out of a separation agreement or divorce
       □ Check if this claim is for a community debt                               that you did not report as priority daims
       Is the claim subject to offset?                                           □ Debts to pension or proftt-sharing plans, and other similar debts
       0      No
                                                                                 liif Other. Specify      CREDIT CARD
       □ Yes

EJ SANTANDER CONSUMER USA
       Non priority Creditor's Name
                                                                                 Last 4 digits of account number _J_ _1 _fi           -5
                                                                                                                                                       $  12,817.00
                                                                                                                                                       ----'-----
                                                                                 When was the debt incurred?           01/23/2012
       PO BOX 961245
       Number            Street
       FORT WORTH                                   TX              75161
                                                                                 As of the date you file, the claim is: Check all that apply.
       City                                         State          ZIP Code
                                                                                 i;iJ'   Contingent
       Who incurred the debt? Check one.
                                                                                 □ Unliquidated
       I;a' Debtor 1 only                                                        □ Disputed
       □ Debtor 2 only
       □ Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
       □ At least one of the debtors and another
                                                                                 □ Student loans
       □ Check if this claim is for a community debt                             □ Obligations arising out of a separation agreement or divorce
                                                                                   that you did not report as priority daims
       Is the claim subject to offset?
                                                                                 □ Debts to pension or profrt-sharing plans, and other similar debts
       l;jl' No
                                                                                 1.1'    Other. Specify   AUTO REPO
       □      Yes




Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                       page_of_
                                    Case: 19-10396                      Doc: 1    Filed: 02/05/19                     Page: 26 of 68
 Debtor 1          SELENA                  YVETTE                     HOOKS                                Case number 1,lknown1,_ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name       Mlddte Name           Last Name



•ifj            List All of Your NON PRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     IJ Yes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriorily unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                   Total claim

EJ    JEFFERSON
      Nonpliority Creditor's Name
                                 CAPITAL      LLC                                   Last 4 digits of account number..!_           2    _Q_   J!.               $ _ _1_,7_86_._oo_
                                                                                   When was the debt incurred?               08/15/2017
       16 MCLELAND RD
      Numbef            Street

       ST CLOUD                                        MN              56303
      City                                             State          ZIP Code      As of the date you file, the claim is: Check all that apply.

                                                                                    la'    Contingent
      Who incurred the debt? Check one.                                             0      Unliquidaled
      "1 Debtor 1 only                                                              0      Disputed
       0     Debtor 2 only
       0     Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
       0     At least one ot the debtors and another                                0      Student loans

       0     Check if this claim is for a community debt                            0      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority dairns
      Is the claim subject to offset?                                               0      Debts to pension or profit-sharing plans, and other similar debts
      "1 No                                                                         iia"   Other. Specify COLLECTION
       0     Yes


E] NORMAN REGIONAL HOSPITAL                                                        Last 4 digits of account number           .2 _§_ _Q_ ~                      $_ _      3"""',_so_o_.o_o_
      Nonpliority Credrto(s Name                                                   When was the debt incurred?                12/18/2018
      PO BOX 1330
      Numbef            Street

      NORMAN                                           OK              73070       As of the date you file, the claim Is: Check all that apply.
      City                                             State          ZIP Code
                                                                                    ~ Contingent
      Who incurred the debt? Check one.                                             0      Unliquidaled

      "1 Debtor 1 only                                                              0      Disputed

      0      Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
      0      At least one ot the debtors and another                                0      Student loans
                                                                                    0      Obligations arising out of a separation agreement or divorce
      0      Check if this claim is for a community debt                                   that you did not report as priority daims

      Is the claim subject to offset?                                               0      Debts to pension or profit-sharing plans, and other similar debts

      "1 No                                                                         iia"   Other. Specify _M_E_D~IC~A_L_ _ _ _ _ _ __

      0      Yes


EJ    CORAM INC
      Nonpnorily Creditor's Name
                                                                                   Last 4 digits of account number           -2. -2.    _5. _Q                      8.00
                                                                                                                                                               -------
                                                                                                                                                               $
                                                                                   When was the debt incurred?                08/02/2018
      PO BOX 809271
      Number            Street

       CHICAGO                                          IL             60680
                                                                                   As of the date you file, the claim is: Check all that apply.
      City                                             State          ZIP Code

      Who incurred the debt? Check one.
                                                                                   liil    Contingent
                                                                                   0       Unliquidated
      l;a' Debtor 1 only                                                           0       Disputed
      0 Debtor 2 only
      0 Debtor 1 and Debtor 2 only                                                 Type of NONPRIORITY unsecured claim:
      0 At least one of the debtors and another
                                                                                   0       Student loans
      0      Check if this claim is for a community debt                           0       Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority dairns
      Is the claim subject to offset?
                                                                                   0       Debts to pension or profit-sharing plans, and other similar debts
      l;jl' No                                                                     l;a'    Other. Specify...,MLUJ,,E,..D'-"IC...,AUl=.L_ _ _ _ _ _ __
      0 Yes


Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          page_of_
                                    Case: 19-10396                       Doc: 1         Filed: 02/05/19                    Page: 27 of 68
 Debtor 1           SELENA             YVETTE                          HOOKS                                      Case number ldknown1 _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Mlddle Name            Last Name



                    Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning                   with 4.4, followed by 4.5, and so forth.                                                 Total claim




□      OKLAHOMA SURGICAL ASSOC
       Nonpnomy Credito( s Name
                                                                                            Last 4 digits of account number ~ ~

                                                                                            When was the debt incurred?              12/07/2017
                                                                                                                                                JL JL                  $_ _7_7_.o_o


       PO BOX 258810
       Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.
       OKLAHOMA CITY                                     OK             73125
       City                                             State          ZIP Code             ijt'   Contingent
                                                                                            0      Unliquidated
       Who incurred the debt? Check one.                                                    0      Disputed
       i;iJ' Debtor 1 only
       0 Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                         0      Student loans
       0 At least one of the debtors and another                                            0      Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority daims
       0      Check if this claim is for a community debt
                                                                                            0      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                      lid'   Other. Specity_M_E_D_IC_A_L   _ _ _ _ __
       ilf No
       0      Yes




□      STONEBERRY
       Nonpriority Credito(s Name
                                                                                            Last 4 digits of account number _1__1_ ~ 2_                                $       108.00

                                                                                            When was the debt Incurred?              09/10/2017
       PO BOX2820
       Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.
       MONROE                                            WI             53566
      City                                              State          ZIPCode              ijt'   Contingent
                                                                                            0      Unliquidated
      Who incurred the debt? Check one.                                                     0      Disputed
       ijt' Debtor 1 only
       0      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                            0      Student loans
       0      At least one of the debtors and another
                                                                                            0      Obligations ariSing out of a separation agreement or divorce that
                                                                                                   you did not report as priority daims
       0      Check if this claim is for a community debt
                                                                                            0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                       lid'   Other.   Specify CHARGE ACCT
       lid No
      0       Yes



□      IBC BANK                                                                            Last 4 digits of account number           l    __§__ __Q__   JL             $      379.00'

      Nonpliority Creditors Name
                                                                                           When was the debt incurred?
      2403 W. MAIN STREET
      Number              Street
                                                                                           As of the date you file, the claim is: Check all that apply.
       NORMAN                                           OK              73069
      City                                              State          ZIP Code             ~ Contingent
                                                                                            0      Unliquidated
      Who incurred the debt? Check one.
                                                                                            0      Disputed
      ~ Debtor 1 only
      0       Debtor 2 only                                                                Type of NONPRIORJTY unsecured claim:
      0       Debtor 1 and Debtor 2 only
                                                                                           0       Student loans
      0      At least one of the debtors and another
                                                                                           0       Obligations ariSing out of a separation agreement or divorce that
                                                                                                   you did not report as priority daims
      0       Check if this claim is for a community debt
                                                                                           0       Debts to pension or profrt-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      ijf     Other.   Specify_B=A~N~K~F=E=E_ _ _ __
      lid No
      0       Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                          page_of_
                          Case: 19-10396                            Doc: 1       Filed: 02/05/19                      Page: 28 of 68
 Debtor 1          SELENA    YVETTE                               HOOKS                                    Case number (1fknown1, _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name       Middle Name      Last Name



•iii               List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     D        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     !;aves
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each daim. For each daim listed, identify what type of claim it is. Do not list daims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                             Total claim

E] GENESIS BANKCARD SERVICES                                                       Last 4 digits     of account number _1               2.. 2.. 2..      $_ _ _ _306.00
                                                                                                                                                                  _ __
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?               10/11/2018
       PO BOX4499
       Number            Street

       BEAVERTON                                    OR             97076
       City                                        State          ZIP Code         As of the date you file, the claim is: Check atl that apply.

                                                                                   fil    Contingent
       Who incurred the debt? Check one.                                           □ Unliquidated
       0       Debtor 1 only                                                       □ Disputed
       □ Debtor 2 only
       □ Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
       □ At least one of the debtors and another                                   □ Student loans
       □ Check if this claim is for a community debt                               □ Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority daims
       Is the claim subject to offset?                                             □ Debts to pension or profrt-sharing plans, and other similar debts
       0No                                                                         ~ Other. Specify CREDIT CARD
       □ Yes

E] RED RIVER CREDIT                                                                Last 4 digits of account number           _1 ~ _Q_ _§_                $         1,096.00
                                                                                                                                                             ----'----
       Nonpriortty Credttors Name                                                  When was the debt Incurred?               06/25/2018
       PO BOX 130
       Number            Street
       STIMPSON                                     TX             75975           As of the date you file, the claim is: Check atl that apply.
       City                                                       ZIP Code
                                                   State
                                                                                   !;I"   Contingent
       Who incurred the debt? Check one.                                           □ Unliquidated
       WDebtor 1 only                                                              □ Disputed
       □ Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 only
       □ At least one of the debtors and another                                   □ Student loans
                                                                                   □ Obligations arising out of a separation agreement or divorce
       □ Check if this claim is for a community debt                                      that you did not report as priority dairns
       Is the claim subject to offset?                                             □ Debts to pension or profit-sharing plans, and other similar debts
       ij!J   No                                                                   ~ Other. Specify _L_O_A_N
                                                                                                           _ _ _ _ _ _ _ _ __
       □ Yes

E]     PROGRESSIVE LEASING                                                        Last 4 digits of account number            ....J...   _.9   -2   _Q    $._ _ _ _650.00
                                                                                                                                                                   _ __
       Nonpriortty Creditor's Name
                                                                                  When was the debt incurred?
       256 DATA DRIVE
       Number            Street
       DRAPER                                       UT             84020
                                                                                  As of the date you file, the claim is: Check atl that apply.
      City                                         State          ZIP Code

                                                                                   i;a'   Contingent
       Who incurred the debt? Check one.
                                                                                   □ Unliquidated
       !;a' Debtor 1 only                                                          □ Disputed
       □ Debtor 2 only
       □ Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       □ At least one of the debtors and another
                                                                                  □ Student loans
       □ Check if this claim is for a community debt                              □ Obligations arising out of a separation agreement or divorce
                                                                                          that you did not report as priority daims
      Is the claim subject to offset?
                                                                                   □ Debts to pension or profrt-sharing plans, and other similar debts
       !;a' No
                                                                                  ~       Other. Specify   LEASING FEE                                   -
       □ Yes



Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          page_of_
                                     Case: 19-10396                      Doc: 1   Filed: 02/05/19                   Page: 29 of 68
 Debtor 1           SELENA                  YVETTE                     HOOKS                               Case number 111•nown1,_ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name           Last Name



                    Your NOHPRIORJTY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim




□      MID FIRST BANK
       Nonpriority Creditors Name
                                                                                     last 4 digits of account number

                                                                                     When was the debt incurred?
                                                                                                                              ..Q_ JL _§__ ..Q_
                                                                                                                              08/29/2017
                                                                                                                                                                $       306.00


       PO BOX26750
       Number             Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       OKLAHOMA CITY                                     OK             73118
       City                                             State          ZIP Code      ~      Contingent
                                                                                     0      Unliquidated
       Who incurred the debt? Check one.                                             0      Disputed
       !;ii' Debtor 1 only
       0 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                  0      Student loans
       0 At least one of the debtors and another                                     0      Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                     0      Debts to pension or prolil-sharing plans, and other similar debts
       Is the claim subject to offset?                                               ~                       BANK
       ~      No
                                                                                            Other. Specify
                                                                                                            ------------
                                                                                                                      FEE


       0      Yes




□      ADVANCE AMERICA
       Nonpriority Creditors Name
                                                                                     Last 4 digits     of account number .l._       _§__   JL l                 $       591.00


                                                                                     When was the debt Incurred?.
       512         W. MAIN         STREET
       Number             Street
                                                                                     As of the date you file, the claim Is:      Check all that apply.
       NORMAN                                            OK             73069
      City                                              State          ZIP Code      !;a'   Contingent
                                                                                     0      Unliquidated
      Who incurred the debt? Check one.
                                                                                     0      Disputed
       !;a' Debtor 1 only
       0      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                     0      Student loans
       0      At least one of the debtors and another
                                                                                     0      Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       0      Check if this claim is fOI' a community debt
                                                                                     0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?
                                                                                     ~      Other. Spectty-=LO=-'-A"""N"---------
       ~No
       0      Yes



□      DR. LEONARD'S / CAROL WRIGHT GIFTS
                                                                                     Last 4 digits of account number ~             JL _Q_     _l..
                                                                                                                                                                $      113.00


      Nonpriority Creditor's Name
                                                                                     When     was the debt incurred?          08/10/2018
       PO BOX2852
      Number              Street
                                                                                     As of the date you file, the claim is:      Check all that apply.
       MONROE                                           WI              53566
      City                                              State          ZIP Code      !;a'   Contingent
                                                                                     0      Unliquidated
      Who incurred the debt? Check one.
                                                                                     0      Disputed
      !;a' Debtor 1 only
      0 Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                   0      Student loans
      0 At least one of the debtors and another                                      0      Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
      0       Check if this claim Is for a community debt
                                                                                     0      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                ijf    Other. Specify CHARGE ACCT
      ijf     No
      0       Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_of_
                                    Case: 19-10396                      Doc: 1   Filed: 02/05/19                    Page: 30 of 68
 Debtor 1          SELENA                  YVETTE                     HOOKS                              Case numberi,1known1,_ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name           Last Name



•iii               Ust All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     D No. You have nothing to report in this part. Submit this fonn to the court with your other schedules.
     ~Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                              Total claim

EJ OG&E
      Nonpriority Creditor's Name
                                                                                  Last 4 digits of account number ..l_          2 _Q_ J!_                    $_ _ _    4_2_5._00_
      PO BOX24990                                                                 When      wn the debt incurred?
      Number             Street

       OKLAHOMA CITY                                   OK              73124
      City                                             State          ZIP Code    As of the date you file, the claim is: Check au that apply.

                                                                                  riif   Contingent
      Who incurred the debt? Check one.                                           0      Unliquidated
      0      Debtor 1 only                                                        0      Disputed
       D     Debtor 2 only
       D     Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
       D     At least one of the debtors and another                              D      Student loans

       D     Check if this claim is for a community debt                          D      Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority daims
      Is the claim subject to offset?                                             D      Debts to pension or profit-sharing plans, and other similar debts
      0No                                                                         fia'   Other. Specify-'U"--T~l=Ll~TY--'----------
       D     Yes


EJ    Nonpriorrty Credrtor's Name
                                                                                  Last 4 digits of account number _
                                                                                  When was the debt Incurred?
                                                                                                                                _     _    _                 $ _ _ _ _ _ __




      Number             Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      City                                             State          ZIP Code
                                                                                  0      Contingent

      Who incurred the debt? Check one.                                           D      Unliquidated

      0 Debtor 1 only                                                             D      Disputed

      0 Debtor 2 only
                                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
      D At least one of the debtors and another                                   D      Student loans
                                                                                  D      Obligations arising out of a separation agreement or divorce
      D      Check if this claim is for a community debt                                 that you did not report as priority daims

      Is the claim subject to offset?                                             D      Debts to pension or profit-sharing plans. and other similar debts

      0      No
                                                                                  D      Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      □ Yes

EJ    Nonpriority Creditor's Name
                                                                                 Last 4 digits of account number _ _ _ _
                                                                                                                                                             $_ _ _ _ _ __
                                                                                 When was the debt incurred?

      Number             Street

                                                                                 As of the date you file, the claim is: Check all that apply
      City                                             State          ZIP Code


      Who incurred the debt? Check one.
                                                                                  D      Contingent
                                                                                  □ Unliquidated
      D      Debtor 1 only
                                                                                 0       Disputed
      0      Debtor 2 only
      D      Debtor 1 and Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
      0      At least one of the debtors and another
                                                                                 D       Student loans
      D Check if this claim is for a community debt                              D       Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority daims
      Is the claim subject to offset?
                                                                                 D       Debts to pension or profit-sharing plans, and other similar debts
      0      No                                                                  D       Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
      0      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       page_of_
                               Case: 19-10396                        Doc: 1      Filed: 02/05/19                  Page: 31 of 68
 Debtor 1       SELENA                YVETTE                      HOOKS                             Case number 1,tknown1,_ _ _ _ _ _ _ _ _ _ _ __
                 First Name    Middle Name           Last Name



•MW             List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

       AFNI                                                                   On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX3097                                                             Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          ~ Part 2: Creditors with Nonpriority Unsecured Claims

       BLOOMINGTON                            IL           61702
                                                                              Last 4 digits of account number_!_        2.. _Q_ ~
       City                                  State               ZIP Code


       MIDLAND FUNDING                                                        On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

       2365 NORTHSIDE DRIVE                                                   Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           -a'    Part 2: Creditors with Nonpriorily Unsecured
       STE 300                                                                Claims

       SAN DIEGO
       City
                                              CA
                                             State
                                                           92108
                                                                 ZJPCode
                                                                              Last 4 digits of account number_!_        2 _Q_ ~
        RAUSCH STURM                                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        250 N. SUNNYSLOPE DR                                                  Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           riJ    Part 2: Creditors with Nonpriorlty Unsecured
        STE 300                                                               Claims

        BROOKFIELD                            WI           53005              Last 4 digits of account number_]_        2 _Q _.!!
       City                                  State               ZIP Code

        DIVERSIFIED CONSULTANTS                                               On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

        10550 DEERWOOD PK BLVD                                                Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           riJ    Part 2: Creditors with Nonpriorlty Unsecured
       STE 309                                                                Claims

       JACKSONVILLE
       City
                                              FL
                                             State
                                                           32256
                                                                 ZIP Code
                                                                              Last 4 digits of account number      ..1.. 2   _Q _.!!

       MIDLAND CREDIT MGMT                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       2365 NORTHSIDE DRIVE                                                   Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           lid'   Part 2: Creditors with Nonpriorlty Unsecured
       STE 300                                                                Claims

       SAN DIEGO
      City
                                             CA
                                             State
                                                           92108
                                                                 ZIP Code
                                                                              Last 4 digits of account number      ..1.. 2.. _Q_ ~
       ENHANCED RECOVERY CO                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       8014 BAYBERRY RD                                                       Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                          -a'     Part 2: Creditors with Nonpriorily Unsecured
                                                                              Claims

       JACKSONVILLE
      City
                                             FL
                                             State
                                                           32256
                                                                 ZIP Code
                                                                              Last 4 digits of account number      ..1.. 2   _Q_   ~

      ACCOUNT CONTROL SYSTEMS INC                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       85 CHESTNUT RIDGE RD                                                   Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                          ~ Part 2: Creditors with Nonpriorlty Unsecured
       STE 113                                                                Claims
       MONTVALE                              NJ           07645
      City                                   State               ZIP Code     Last 4 digits of account number_!_       2 _Q_ ~

Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  page_of_
                               Case: 19-10396                       Doc: 1     Filed: 02/05/19                  Page: 32 of 68
 Debtor 1       SELENA                YVETTE                      HOOKS                            Case number 1,rkncwn1 _ _ _ _ _ _ _ _ _ _ _ __
                 F1rstName     Middle Name           Last.Name



•¥11            List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts In Parts 1 or 2, do not fill out or submit this page.

       JULIE RAUSCH LAW OFFICE                                               On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

       9208 N. KELLY AVE                                                     Line       ol (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                             lilf     Part 2: Creditors with Nonpriority Unsecured Claims

                                                                             Last 4 digits of account number _Q_        _Q_ .1._ _!
       OKLAHOMA CITY                         OK            73131
       City                                  State               ZIP Code


       RED RIVER CREDIT                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       2102 W. LINSEY ST                                                     Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          liilf   Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       NORMAN
       City
                                              OK
                                             State
                                                           73072
                                                                 ZIP Code
                                                                             Last 4 digits of account number       .2 _§_ _Q_ ~
        MIDFIRST BANK                                                        On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

        3600 W. TECUMSEH                                                     Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          fJ      Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

        NORMAN
       City
                                              OK
                                             State
                                                           73072
                                                                 ZIP Code
                                                                             Last 4 digits of account number_]_         2 _Q _J!
        IBC BANK                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        1461 24TH AVE NW                                                     Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                          fJ      Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       NORMAN
       City
                                              OK
                                             State
                                                           73072
                                                                 ZIP Code
                                                                             Last 4 digits of account number_!_         2 _Q ~
       AT&T -ATTN BANKRUPTCY                                                 On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

       208 S. AKARD ST                                                       Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
       Number        Street
                                                                                                          liilf   Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       DALLAS
      City
                                             TX
                                             State
                                                           75202
                                                                 ZIP Code
                                                                             Last 4 digits of account number _J_        2 _Q_ ~
       AT&T - BANKRUPTCY                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       PO BOX 105503                                                         Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                         liilf    Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       ATLANTA
      City
                                             GA
                                             State
                                                           30348
                                                                 ZIP Code
                                                                             Last 4 digits of account number_!_         2 _Q_ ~
       SOCIAL SECURITY- CENTRAL OPERATIC                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       1500 WOODLAND DRIVE                                                   Line       of (Check one): □ Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                         lilf     Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

       BALTIMORE                             MD           21241
      City                                   State               ZIP Code    Last 4 digits of account number       .2 _§_ _Q_ J!..

Official Form 106E/F                                 Schedule Elf: Creditors Who Have Unsecured Claims                                                  page_of_
                             Case: 19-10396                    Doc: 1       Filed: 02/05/19          Page: 33 of 68
Debtor 1      SELENA                YVETTE                    HOOKS                          Case number 1tfknown1,_ _ _ _ _ _ _ _ _ _ _ _ __
               F1fstName     Middle Name          Last Name




•¥11        .Adel the Amounts for Each Type of Unsecured Claim


&.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.                       0.00
Total claims                                                                           $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.    $              2,640.00
                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.                       0.00
                                                                                       $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.   +$                  0.00


                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                       $              2,640.00


                                                                                       Total claim

             6f. Student loans                                                  6f.                       0.00
Total claims                                                                           $
from Part2 6g. Obligations arising out of a separation agreement
                 or divorce that you did not report as priority
                 claims                                                         69.    $                  0.00
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                               6h.    $                  0.00

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                     6i.   +s             26,103.00


                6j. Total. Add lines 6f through 6i.                             6j.
                                                                                       $             26,103.00




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                 page_of_
                                   Case: 19-10396                 Doc: 1           Filed: 02/05/19           Page: 34 of 68


 Fill in this information to identify your case


 Debtor               SELENA                      YVETTE          HOOKS
                      First Name                  Middle Name          Last Name

 Debtor 2
  (Spouse If fihng)   First Name                  Middle Name          Last Name


 Unrted States Bankruptcy Court for the: Western District of Oklahoma

 Case number
  (If known)                                                                                                                               D Check if this is an
                                                                                                                                              amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      l;a     No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      □ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                                 State what the contract or lease is for


2.1
       Name


       Number            Street


       City                               State        ZIP Code

2.2
       Name


       Number            Street


       City                               State        ZIP Code

2.3
       Name


       Number           Street


      City                                State        ZIP Code

2.4
      Name


      Number            Street


      Crty                                State        ZIP Code

2.5
      Name


      Number            Street


      City                                State        ZIP Code


Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                         page 1 of_
                                       Case: 19-10396                         Doc: 1          Filed: 02/05/19       Page: 35 of 68

 Fill m this information to 1dent1fy your case:


 Debtor 1              SELENA                     YVETTE                       HOOKS
                       First Name                    Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)   FirstName                     Middle Name                  Last Name


 United States Bankruptcy Court for the: Western District of Oklahoma

 Case number
  (If known)
                                                                                                                                                  0   Check if this is an
                                                                                                                                                      amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                      12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ~ No
      □ Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico. Puerto Rico, Texas, Washington, and Wisconsin.)
      if No. Go to line 3.
      □ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

            □ No
            □ Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent



                  Number              Street



                  City                                             State                        ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 1060), Schedule EIF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                                Check all schedules that apply:

~        Name                                                                                                   □   Schedule D, line

                                                                                                                □   Schedule E/F, line ___

                                                                                                                □
         Number              Street                                                                                 Schedule G, line ___

         City                                                         State                      ZIP Code

§]                                                                                                              □   Schedule D. line
         Name

                                                                                                                □   Schedule E/F, line
         Number              Street
                                                                                                                □   Schedule G, line

         City                                                         State                      ZIP Code

§]                                                                                                              □   Schedule D, line ___
         Name

                                                                                                                □   Schedule E/F, line ___

                                                                                                                □
         Number             Street                                                                                  Schedule G, line

         City                                                         State                      ZIP Code



Official Form 106H                                                             Schedule H: Your Codebtors                                              page 1 of_
                                   Case: 19-10396               Doc: 1              Filed: 02/05/19               Page: 36 of 68


  Fill m this information to 1dent1fy your case

                     SELENA                   YVETTE               HOOKS
  Debtor 1
                     First Name               Middle Name               l.a5tName

  Debtor 2
  (Spouse, if filing) First Name              Midde Name                Last Name


  United States Bankruptcy Court for the:    Eastern District of Oklahoma

  Case number                                                                                                 Check if this is:
  (If known)
                                                                                                              D An amended filing
                                                                                                              DA supplement showing post-petition
                                                                                                                  chapter 13 income as of the following date:
Official Form 8 61                                                                                                MM /DD/YYYY

Schedule I: Your Income                                                                                                                                    12/13
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2}, both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, Include lnfonnation about your spouse.
If you are separated and your spouse is not filing with you, do not include lnfonnatlon about your spouse. If more space is needed, attach a
separate sheet to this fonn. On the top of any additional pages, write your name and case number (if known}. Answer every question.


•§fI                Describe Employment


1. Fill in your employment
     information.                                                              Debtor 1                                       Debtor 2 or non-filing spouse
                                                                            ---------··-----··
     If you have more than one job,

                                                                            □ Employed                                       D Employed
     attach a separate page with
     information about additional           Employment status
     employers.                                                             llJ Not employed                                 D Not employed
     Include part-time, seasonal, or
     self-employed work.
                                            Occupation
                                                                             RETIRED
    Occupation may Include student
    or homemaker, if It applies.
                                            Employer's name                  Social Security Disability

                                            Employer's address               1500 WOODLAND DRIVE
                                                                            Number   Street                                 Number    Street




                                                                             BALTIMORE              MD 21241
                                                                            City              State    ZIP Code             City                State   ZIP Code

                                            How long employed there?



•§fW               Give Details About Monthly Income

    Estimate monthly income as of the date you file this fonn. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
      deductions). If not paid monthly, calculate what the monthly wage would be.              2.               0.00
                                                                                                      $                           $

 3. Estimate and list monthly overtime pay.                                                    3. +$            0.00       + $


 4. Calculate gross income. Add line         2 + line 3.                                       4.     $         0.00
                                                                                                                         II    $



Official Form B 61                                                  Schedule I: Your Income                                                             page 1
                                     Case: 19-10396                             Doc: 1                Filed: 02/05/19                        Page: 37 of 68

Debtor 1
                SELENA                               YVETTE                      HOOKS                                             Case   number(tknown)._ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name          Middle Name                ut51Name



                                                                                                                               ForDebtor1               For Debtor 2 or
                                                                                                                                                        02n-filjng IPQUU

   Copy line 4 here ............................................................................................   -+ 4.       s_ _o_.o_o                 $_ _ _ _ _ _


 s. List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                               5a.       $           0.00           $
     5b. Mandatory contributions for retirement plans                                                                5b.       $           0.00           $
     5c. Voluntary contributions for retirement plans                                                                5c.       $           0.00           $
     5d. Required repayments of retirement fund loans                                                                5d.       $           0.00           $
     5e. Insurance                                                                                                   5e.       $           0.00           $
     5f. Domestic support obligations                                                                                5f.       $           0.00           $

     5g. Union dues                                                                                                  5g.       $           0.00           $

     5h. Other deductions. Specify:                                                                                  5h. +$                0.00         + $

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g +5h.                                        6.       $           0.00           $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                               7.       $           0.00           $


 8. List all other income regularly received:

     8a. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                   $           0.00           $
           monthly net income.                                                                                       Ba.
     8b. Interest and dividends                                                                                      8b.       $           0.00           $
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony. spousal support, child support, maintenance, divorce                                                           0.00
                                                                                                                               $                          $
           settlement. and property settlement.                                                                      Be.
     8d. Unemployment compensation                                                                                   8d.       $        0.00              $
     8e. Social Security                                                                                             8e.       $      923.00              $
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental                                                $      900.00              $
         Nutrition Assistance Program) or housing subsidies.
         Specify: FOOD STAMPS & SECTION 8 HOUSING                                  8f.

     89. Pension or retirement income                                                                                89.       $           0.00           $

     8h. Other monthly income. Specify:                                                                              8h. +$                0.00         +$

 9. Add all other income. Add lines Ba + 8b + 8c + 8d + 8e + Sf +89 + Sh.                                             9.   I   $ 1.823.00
                                                                                                                                                  II      $
                                                                                                                                                                            I
10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
                                                                                                                      10   I   $    1,823.00
                                                                                                                                                  1+1     $
                                                                                                                                                                            I=~       1,823.00


    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:    MEMBERS OF HOUSEHOLD AND RELATIVES                                                                                                                        11.   + $_ _50_0_.0_0_
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                      2,323.00
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Uabilities and Related Data, if it applies                                           12.
                                                                                                                                                                                  Combined
                                                                                                                                                                                  monthly income
 13. Do you expect an increase or decrease within the year after you file this form?

    Ill No.
    D Yes. Explain:            I
                               .-----------------------------------.
                                   DEBTOR EXPECTS OVERPAYMENT TO BE PAID OFF IN 2019.


Official Form B 61                                                                   Schedule I: Your Income                                                                         page 2
                                   Case: 19-10396               Doc: 1               Filed: 02/05/19           Page: 38 of 68


  Fill in this information to identify your case:


  Debtor 1           SELENA                     YVETTE               HOOKS
                      First Name              Middle Name                Last Name                        Check if this is:
  Debtor 2
  (Spouse, if filing) First Name              Middle Name                Last Name
                                                                                                          D An amended filing
  United States Bankruptcy Court for the:     Western District of Oklahoma
                                                                                                          DA supplement showing post-petition chapter 13
                                                                                                              expenses as of the following date:
  Case number                                                                                                 MM/ DD/ YYYY
  (If known)
                                                                                                          DA separate filing for Debtor 2 because Debtor 2
                                                                                                              maintains a separate household
Official Form B 6J
Schedule J: Your Expenses                                                                                                                                     12/13
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

                    Describe Your Household

1. Is this a joint case?

  IZJ No. Go to line 2.
  D Yes. Does Debtor 2 live in a separate household?
               □ No
               D Yes. Debtor 2 must file a separate Schedule J.
2. Do you have dependents?                  IZ)No                                      Dependent's relationship to             Dependent's      Does dependent live
   Do not list Debtor 1 and
   Debtor 2.
                                            D each
                                              Yes. Fill out this information for
                                                   dependent.. ............ ..
                                                                                       Debtor 1 or Debtor 2                    age              with you?


   Do not state the dependents'                                                                                                                 □ No
   names.                                                                                                                                       0Yes

                                                                                                                                                □ No
                                                                                                                                                0Yes

                                                                                                                                                □ No
                                                                                                                                               0Yes

                                                                                                                                               □ No
                                                                                                                                               0Yes

                                                                                                                                               □ No
                                                                                                                                               0Yes

3. Do your expenses include
                                            IZJNo
   expenses of people other than
   yourself and your dependents?            0Yes


I#ff            Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value
of such assistance and have included it on Schedule I: Your Income (Official Form B 61.)                                             Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
    any rent for the ground or lot.                                                                                              $                   750.00
                                                                                                                         4.

    If not included in line 4:
    4a.     Real estate taxes                                                                                            4a.     $
                                                                                                                                                       0.00

    4b.     Property, homeowner's, or renter's insurance                                                                 4b.     $                     0.00
    4c.     Home maintenance, repair, and upkeep expenses                                                                4c.     $                     0.00
    4d.     Homeowner's association or condominium dues                                                                  4d.     $                     0.00

Official Form B 6J                                             Schedule J: Your Expenses                                                               page 1
                                 Case: 19-10396                  Doc: 1        Filed: 02/05/19        Page: 39 of 68


                     SELENA                      YVETTE             HOOKS
                                                                                             Case number (1/ known)
 Debtor 1
                    First Name    Middle Name        Last Name




                                                                                                                                 Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                       5.
                                                                                                                             $                     0.00

  6.   Utilities:
       6a.    Electricity, heat, natural gas                                                                          6a.    $                   185 QQ
       6b.    Water, sewer, garbage collection                                                                        6b.    $                     0 00
       6c.    Telephone, cell phone, Internet, satellite, and cable services                                          6c.    $                   2QQ QQ
       6d.    Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                6d.    $                     Q QQ
  7.   Food and housekeeping supplies                                                                                 7.     $                   300.00
  a. Childcare and children's education costs                                                                         8.     $                     Q QQ
  9.   Clothing, laundry, and dry cleaning                                                                            9.     $                   100 00
10. Personal care products and services                                                                               10.    $                    30 00
11. Medical and dental expenses                                                                                       11.    $                   135 00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                                      12.
                                                                                                                             $                   10Q QQ

13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.    $                     Q QQ
14.    Charitable contributions and religious donations                                                               14.    $                     Q,QQ
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                            15a.   $                     0.00
       15b. Health insurance                                                                                          15b.   $                     0.00
       15c. Vehicle insurance                                                                                         15c.   $                   135 QQ
       15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                15d.   $                     Q QQ

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                   $                     0.Q0
                                                                                                                      16.

17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                                17a.   $                   4QQ QQ
       17b. Car payments for Vehicle 2                                                                                17b.   $                     Q 0Q
       17c.   Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                 17c.   $                     0.00
       17d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                  17d.   $                     0.00
18.     Your payments of alimony, maintenance, and support that you did not report as deducted
       from your pay on line 5, Schedule I, Your Income (Official Form B 61).                                          18.   $                     0.00

19.    Other payments you make to support others who do not live with you.
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                         19.   $                     0.00

20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                               20a.   $                     Q QQ
       20b. Real estate taxes                                                                                         20b.   $                     Q QQ
       20c. Property, homeowner's, or renter's insurance                                                              20c.   $                     Q 00
       20d. Maintenance, repair, and upkeep expenses                                                                  20d.   $                     0 00
       20e. Homeowners association or condominium dues                                                                20e.   $                     Q QQ


 Official Form B 6J                                              Schedule J: Your Expenses                                                         page 2
                               Case: 19-10396                  Doc: 1       Filed: 02/05/19               Page: 40 of 68


                   SELENA                     YVETTE              HOOKS                          Case   number(,fknown)_ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                  First Name    Middle Name        Last Name




21.     Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                 21.   +$      0.00
                                                                                                                          ---------
22.     Your monthly expenses. Add lines 4 through 21.                                                                            2,335.00
                                                                                                                         $- - - - - ---
       The result is your monthly expenses.                                                                        22.




23. Calculate your monthly net income.
                                                                                                                                   2,323.00
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                         23a.
                                                                                                                          $
                                                                                                                              -----'-----
      23b.   Copy your monthly expenses from line 22 above.                                                       23b.   -$        2,335.00
                                                                                                                              ---------
      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                          $            -12.00
             The result is your monthly net income.                                                               23c.        --------


24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      12) No.
      Oves.         Explain here:




Official Form B 6J                                             Schedule J: Your Expenses                                                 page3
                                              Case: 19-10396           Doc: 1            Filed: 02/05/19                    Page: 41 of 68


Fill rn thrs rnformatron to rdentrfy your case:


Debtor 1              SELENA                       YVETTE               HOOKS
                      F1rst Name                   Middle Name             Last Name

Debtor 2
(Spouse, rf filing) First Name                     Middle Name             Last Name


United States Bankruptcy Court for the: Western          District of Oklahoma
Case number
(If known)

                                                                                                                                                         D Check if this is an
                                                                                                                                                             amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                  12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.     ·



                      Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       □ No
       [ijf'   Yes.     Nameotperson          PATSY A. JORDAN                                       . Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                                        Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                                                                                Signature of Debtor 2


         Date    01/29/2019                                                     Date _ _ _ _ _ __
                 MM/      DD       /   YYYY                                            MM/ DD /   YYYY




 Official Form 106Dec                                             Declaration About an Individual Debtor's Schedules
                                             Case: 19-10396          Doc: 1              Filed: 02/05/19           Page: 42 of 68


      Fill in this information to identify your case.
 '


      Debtor 1             SELENA                   YVETTE              HOOKS
                           First Name                Middle Name             Last Name

      Debtor2
      {Spouse, if filing) F1rs1 Name                 Middle Name             Last Name


      United States Bankruptcy Court for the: Western District of Oklahoma

      Case number
       (If known)                                                                                                                         □ Check if this is an
                                                                                                                                             amended filing




     Official Form 107
     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                   04/16
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
     number (if known). Answer every question.


                      Give Details About Your Marital Status and Where You Lived Before


      1. What is your current marital status?

           D Married
           i ZI Not married

      2. During the last 3 years, have you lived anywhere other than where you live now?

          □ No
          rif Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                    Debtor 1:                                         Dates Debtor 1        Debtor 2:                                         Dates Debtor 2
                                                                      lived there                                                             lived there


                                                                                            D   Same as Debtor 1                             D   Same as Debtor 1

                     1022 MULDROW CT                                  From                                                                       From
                    Number              Street                                                  Number Street
                                                                      To                                                                         To
                     APTA

                     NORMAN                       OK      73069
                    City                          State ZIP Code                                City                   State ZIP Code


                                                                                            D   Same as Debtor 1                             0   Same as Debtor 1

                                                                      From                                                                       From
                    Number             Street                                                   Number Street
                                                                      To                                                                         To




                    City                          State ZIP Code                                City                   State   ZIP Code


      3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
         states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          0    No
          rif Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 •ifj               Explain the Sources of Your Income
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
                               Case: 19-10396                       Doc: 1           Filed: 02/05/19                   Page: 43 of 68


Debtor 1       SELENA                          YVETTE                 HOOKS                                   Case number Ufknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name       Middle Name           Last Name




  4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       □ No
       ~   Yes. Fill in the details.

                                                             Debtor1                                                   Debtor2

                                                             Sources of income                Gross Income             Sources of income           Gross income
                                                             Check all that apply.            (before deductions and   Check all that apply.       (before deductions and
                                                                                              exclusions)                                          exclusions)


           From January 1 of current year until
                                                              D    Wages, commissions,
                                                                                              $_ _ _ _ _ _
                                                                                                                       D   Wages, commissions,
                                                                                                                                                  $_ _ _ _ _ _ _
                                                                   bonuses, tips                                           bonuses, tips
           the date you filed for bankruptcy:
                                                              D    Operating a business                                D   Operating a business


            For last calendar year:
                                                              D    Wages, commissions,                                 0   Wages, commissions,
                                                                   bonuses, tips              $ _ _ _ _ _ __               bonuses, tips          $_ _ _ _ _ __
            (January 1 to December 31, - - - ~
                                               yyyy
                                                              0    Operating a business                                D   Operating a business



            For the calendar year before that:
                                                              D    Wages, commissions,                                 D   Wages, commissions,
                                                                   bonuses, tips              $ _ _ _ _ _ __               bonuses, tips
                                                                                                                                                  $ _ _ _ _ _ __
            (January 1 to December 31, _..,.,,..,-,---~
                                               yyyy
                                                              D    Operating a business                                D   Operating a business




  s. Did you receive any other income during this year or the two previous calendar years?
       Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1 .

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       □ No
       ~ Yes. Fill in the details.
                                                             Debtor1                                                    Debtor2

                                                             Sources of income                Gross income from         Sources of income         Gross income from
                                                             Describe below.                  each source               Describe below.           each source
                                                                                              (before deductions and                              (before deductions and
                                                                                              exclusions)                                         exclusions)



            From January 1 of current year until            FOOD STAMPS                   $    200.00 ----------
                                                                                           --------                                               $ _ _ _ _ _ __
            the date you filed for bankruptcy:              SECTION 8                     $_ _ _70_0_.o_o_ _ _ _ _ _ __                           $_ _ _ _ _ _ __

                                                                                          $ _ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ _ __


                                                                                          $ _ _ _ _ _ _ __                                        $ _ _ _ _ _ _ __
            For last calendar year:
            (January 1 to December 31, _ _ _)                                             $_ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ _ _ _
                                       YYYY
                                                                                          $ _ _ _ _ _ __                                          $ _ _ _ _ _ _ __



            For the calendar year before that:                                                                                 $_ _ _ _ _ _ _ _
                                                                                          $_ _ _ _ _ _ _ _ - - - - - - - - - -
            (January 1 to December 31, _ )                                                $_ _ _ _ _ _ _                       $_ _ _ _ _ _ _
                                               yyyy
                                                                                          $_ _ _ _ _ _ _ _                                        $ _ _ _ _ _ __




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
                                    Case: 19-10396                        Doc: 1       Filed: 02/05/19          Page: 44 of 68


Debtor1       SELENA                              YVETTE                  HOOKS                         Case number Ufknown), _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name           Middle Name            Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               D       No. Go to line 7.

               liZI'   Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               • Subject to adjustment on 4/01 /19 and every 3 years after that for cases filed on or after the date of adjustment.

     ii1   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               D       No. Go to line 7.

               Iii' Yes. Lisi below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                               creditor. Do not include payments for domestic support obligations, such as child support and
                               alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                            Dates of     Total amount paid         Amount you still owe   Was this payment for ...
                                                                            payment


                        COMMUNICATION FED CU                               02/04/2019    $            400.00   $             7,741.00     D Mortgage
                        Creditor's Name
                                                                                                                                          laa" Car
                        4141 NW EXPRESSWAY
                        Number     Street                                                                                                 0 Credit card
                                                                                                                                          D Loan repayment
                                                                                                                                          D Suppliers or vendors
                        OKC                         OK     73116
                        Crty                      State        ZIP Code
                                                                                                                                          D Other _ _ _ __


                                                                                         $                     $                          D Mortgage
                        Creditor's Name
                                                                                                                                          Dear

                        Number     Street                                                                                                 D Credit card
                                                                                                                                          0   Loan repayment

                                                                                                                                          D Suppliers or vendors
                        City                      State        ZIP Code
                                                                                                                                          0 Other _ _ _ __


                                                                                         $_ _ _ _ _ _ _ _ $_ _ _ _ _ _ __
                                                                                                                                          D Mortgage
                        Creditor's Name
                                                                                                                                          Dear

                        Number     Street                                                                                                 D Credit card
                                                                                                                                          D Loan repayment
                                                                                                                                          D Suppliers or vendors
                        City                      State       ZIP Code
                                                                                                                                          D Other _ _ _ __



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 3
                                 Case: 19-10396                    Doc: 1         Filed: 02/05/19            Page: 45 of 68


Debtor1       SELENA                           YVETTE              HOOKS                            Case number UtknownJ, _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name      Middle Name           Last Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     ii' No
     □ Yes. List all payments to an insider.
                                                                       Dates of     Total amount      Amount you still   Reason for this payment
                                                                       payment      paid              owe


                                                                                   $_ _ _ _ _ $_ _ _ __
          Insider's Name



          Number        Street




          City                                 State   ZIP Code


                                                                                   $_ _ _ _ _ $ _ _ _ _ _
          Insider's Name


          Number        Street




          City                                 State   ZIP Code



  B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     ii' No
     □ Yes. List all payments that benefited an insider.
                                                                     Dates of        Total amount     Amount you still   Reason for this payment
                                                                     payment        paid              owe
                                                                                                                         lndude creditor's name

                                                                                   $_ _ _ _ _ $_ _ _ __
          Insider's Name



          Number       Street




          City                                 State   ZIP Code



                                                                                   $ _ _ _ _ _ $ _ _ _ __
          Insider's Name



          Number       Street




          City                                 State   ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
                                      Case: 19-10396                        Doc: 1          Filed: 02/05/19                  Page: 46 of 68


Debtor1         SELENA                              YVETTE                    HOOKS                              Case number (//known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name             Last Name




                Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     lif' No
     D    Yes. Fill in the details.
                                                                       Nature of the case                  Court or agency                             Status of the case



           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                                                          Court Name
                                                                                                                                                      D   Pending

                                                                                                                                                      D   On appeal

                                                                                                          Number    Street                            D   Concluded

           Case number
                                                                                                          City                   State   ZIP Code




           Case title_ _ _ _ _ _ _ _ _ _ __                                                               Court Name
                                                                                                                                                      D   Pending

                                                                                                                                                      D   Onappeal

                                                                                                          Number    Street                            D   Concluded

           Case number
                                                                                                          City                   State   ZIP Code



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     !i1' No.   Go to line 11.
     D    Yes. Fill in the information below.

                                                                                 Describe the property                                    Date      Value of the property



                                                                                                                                                    $_ _ _ _ _ _ _
                Creditor's Name



                Number       Street                                             Explain what happened

                                                                                 D   Property was repossessed.
                                                                                 D   Property was foreclosed.
                                                                                 D   Property was garnished.
                City                                State   ZIP Code             D   Property was attached, seized, or levied.

                                                                                Describe the property                                     Date       Value of the propertj



                                                                                                                                                    $_ _ _ _ _ _
                Creditor's Name



                Number       Street
                                                                                Explain what happened


                                                                                D    Property was repossessed.
                                                                                D    Property was foreclosed.

                City                                State   ZIP Code
                                                                                D    Property was garnished.
                                                                                D    Property was attached, seized, or levied.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
                                  Case: 19-10396                           Doc: 1           Filed: 02/05/19           Page: 47 of 68


Debtor 1           SELENA                          YVETTE                    HOOKS                             Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name                 Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     liZi   No
     D      Yes. Fill in the details.

                                                                       Describe the action the creditor took                      Date action       Amount
                                                                                                                                  was taken
            Creditors Name


                                                                                                                                                   $ _ _ _ _ _ __
            Number     Street




            City                           State    ZIP Code           Last 4 digits of account number: XXXX-_ _ _ _


  12. Wrthin 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     ~ No
     D      Yes


•§fj               List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     ~ No
     □ Yes. Fill in the details for each gift.

              Gifts with a total value of more than $600              Describe the gifts                                          Dates you gave      Value
              per person                                                                                                          the gifts



                                                                                                                                                     $_ _ _ _ _ _
            Person to Whom You Gave the Gift


                                                                                                                                                     $ _ _ _ _ __


            Number     Street



            City                           State    ZIP Code


            Person's relationship to you


            Gifts with a total value of more than $600                Describe the gifts                                          Dates you gave     Value
            per person                                                                                                            the gifts


                                                                                                                                                     $ _ _ _ _ __
            Person to Whom You Gave the Gift


                                                                                                                                                     $_ _ _ _ __



            Number     Street



            City                           State    ZIP Code


            Person's relationship to you _ _ _ _ __



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                                    Case: 19-10396                         Doc: 1           Filed: 02/05/19                 Page: 48 of 68


Debtor 1             SELENA                         YVETTE                  HOOKS                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name               Last Name




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     G2i° No
     D       Yes. Fill in the details for each gift or contribution.

              Gifts or contributions to charities                     Describe what you contributed                                       Date you          Value
              that total more than $600                                                                                                   contributed



                                                                                                                                                            $_ _ _ __
             Charity's Name


                                                                                                                                                            $_ _ _ _ _



             Number      Street




             City           State        ZIP Code




1¥11                  List Certain Losses

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     (il     No
     D       Yes. Fill in the details.

              Describe the property you lost and                      Describe any insurance coverage for the loss                        Date of your      Value of property
              how the loss occurred                                                                                                       loss              lost
                                                                      lndude the amount that insurance has paid. List pending insurance
                                                                      daims on line 33 of Schedule AIS: Property.


                                                                                                                                                            $_ _ _ _ _ _




•¥•¥                 List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     !i2I'   No
     D       Yes. Fill in the details.

                                                                      Description and value of any property transferred                   Date payment or   Amount of payment
                                                                                                                                          transfer was
              Person Who was Paid                                                                                                         made


              Number       Street                                                                                                                           $ _ _ _ __


                                                                                                                                                            $ _ _ _ _ __

              City                         State    ZIP Code



              Email or website address


              Person Who Made the Payment, if Not You



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page7
                                   Case: 19-10396                       Doc: 1          Filed: 02/05/19                 Page: 49 of 68


Debtor 1           SELENA                        YVETTE                   HOOKS                               Case number   (1fknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who Was Paid
                                                                                                                                                          $_ _ _ _ _ _

            Number       Street
                                                                                                                                                          $_ _ _ _ __




            City                       State     ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     fif No
     0     Yes. Fill in the details.

                                                                    Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
            Person Who Was Paid

                                                                                                                                                          $_ _ _ _ _ _
            Number        Street


                                                                                                                                                          $_ _ _ __

            City                        State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     fif No
     0     Yes. Fill in the details.

                                                                   Description and value of property         Describe any property or payments received      Date transfer
                                                                   transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                       State     ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Transfer



            Number       Street




            City                       State     ZIP Code

            Person's relationship to you _ _ _ _ __

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
                                   Case: 19-10396                         Doc: 1          Filed: 02/05/19               Page: 50 of 68


Debtor 1         SELENA                          YVETTE                     HOOKS                             Case number    (1fknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name              Last Name




  19. Within10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     liZI   No
     D      Yes. Fill in the details.

                                                                    Description and value of the property transferred                                        Date transfer
                                                                                                                                                             was made


            Name of trust




•@j:d            List Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     liif No
     D      Yes. Fill in the details.

                                                                    Last 4 digits of account number     Type of account or         Date account was       Last balance before
                                                                                                        instrument                 closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred

             Name of Financial Institution
                                                                    xxxx-_ _ _ _                        0   Checking                                      $_ _ __

             Number       Street
                                                                                                        0   Savings
                                                                                                        0   Money market
                                                                                                        0   Brokerage
             City                       State    ZIP Code                                               0   Other_ _ __


                                                                                                        0   Checking                                      $_ _ _ _ _
             Name of Financial Institution
                                                                    xxxx-_ -          -      -
                                                                                                        0   Savings

             Number       Street                                                                        0   Money market
                                                                                                        0   Brokerage
                                                                                                        00ther_ _ __
             City                       State    ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     liif No
     0      Yes. Fill in the details.
                                                                    Who else had access to it?                      Describe the contents                        Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                 0   No
             Name of Financial Institution                         Name
                                                                                                                                                                 0   Yes


             Number       Street                                   Number   Street



                                                                   City       State       ZIP Code

             City                       State    ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page9
                                  Case: 19-10396                        Doc: 1                 Filed: 02/05/19               Page: 51 of 68


Debtor 1          SELENA                        YVETTE                    HOOKS                                       Case number 1,tknown)._ _ _ _ _ _ _ _ _ _ _ _ _ __
                   FtrstName      Middle Name               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    ii  No
     □ Yes. Fill in the details.
                                                                   Who else has or had access to it?                      Describe the contents                  Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                 □ No
            Name of Storage Facility                               Name
                                                                                                                                                                 □ Yes

            Number       Street                                    Number     Street


                                                                   City State ZIP Code

            City                        State    ZIP Code



                     Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     li!f No
     □ Yes. Fill in the details.
                                                                  Where is the property?                                  Describe the property               Value



             Owner's Name                                                                                                                                     $_ _ _ _

                                                                 Number     Street
            Number       Street




                                                                 City                            State     ZIP Code
            City                        State    ZIP Code


                     Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     iiNo
     □ Yes. Fill in the details.
                                                                  Governmental unit                            Environmental law, if you know it            Date of notice




           Name of site                                          Governmental unit


           Number      Street                                    Number     Street


                                                                 City                  State    ZIP Code



           City                        State    ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
                                  Case: 19-10396                          Doc: 1               Filed: 02/05/19                  Page: 52 of 68


Debtor 1       SELENA                           YVETTE                    HOOKS                                       Case number   i,tknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              Last Name




  25. Have you notified any governmental unit of any release of hazardous material?

     Gif No
     D     Yes. Fill in the details.
                                                                 Governmental unit                                Environmental law, if you know it                   Date of notice



            Name of site                                         Governmental unit


            Number       Street                                  Number     Street



                                                                 City                  State    ZIP Code


            City                       State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     ~ No
     D     Yes. Fill in the details.
                                                                                                                                                                       Status of the
                                                                   Court or agency                                     Nature of the case
                                                                                                                                                                       case

           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                   Court Name
                                                                                                                                                                       D   Pending

                                                                                                                                                                       D   Onappeal
                                                                   Number     Street                                                                                   D   Concluded


           Case number                                             City                        State   ZIP Code



                     Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
         □ A sole proprietor or sett-employed in a trade, profession, or other activity, either full-time or part-time
         D A member of a limited liability company (LLC) or limited liability partnership (LLP)
         D A partner in a partnership
           D   An officer, director, or managing executive of a corporation
           □ An owner of at least 5% of the voting or equity securities of a corporation

     Gif No. None of the above applies. Go to Part 12.
     □ Yes. Check all that apply above and fill in the details below for each business.
                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or 111N.
            Business Name

                                                                                                                                     EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                     From               To
            City                      State     ZIP Code

                                                                   Describe the nature of the business                               Employer Identification number
                                                                                                                                     Do not include Social Security number or 111N.
            Business Name

                                                                                                                                     EIN: _ _ _ _ _ _ _ _ _
            Number       Street
                                                                   Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                     From               To
            City                      State     ZIP Code


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                                    Case: 19-10396                        Doc: 1           Filed: 02/05/19              Page: 53 of 68


Debtor1          SELENA                           YVETTE                  HOOKS                                Case number ( i t k n o w n ~ - - - - - - - - - - - - - -
                    First Name      Middle Name              Last Name




                                                                                                                            Employer Identification number
                                                                     Describe the nature of the business
                                                                                                                            Do not include Social Security number or 111N.
             Business Name
                                                                                                                            EIN: _ _ _ _ _ _ _ _ _

             Number        Street
                                                                     Name of accountant or bookkeeper                       Dates business existed



                                                                                                                            From                To
             City                        State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     liZI   No
     □ Yes. Fill in the details below.

                                                                     Date issued




            Name                                                     MM/00/YYYY



            Number        Street




             City                        State    ZIP Code




•&If!               mgnBMow

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                   X
            Signature of Debtor 1                                                      Signature of Debtor 2


            Date     01/29/2019                                                        Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      ~      No
      D      Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      0     No
      l;I   Yes. Name of person         PATSY A. JORDAN                                                             . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                      Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 12
                                    Case: 19-10396              Doc: 1            Filed: 02/05/19           Page: 54 of 68


Fill in this information to 1dent1fy your case:

Debtor 1           SELENA               YVETTE           HOOKS
                    First Name             Middle Name                Last Name

Debtor2
(Spouse, if filing} First Name             Middle Name                Last Name


United States Bankruptcy Court for the: Western District of Oklahoma

Case number                                                                                                                              0     Check if this is an
(If known)                                                                                                                                     amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                          12,1s

  If you are an individual filing under chapter 7, you must fill out this form if:
  ■ creditors have claims secured by your property, or
  ■ you have leased personal property and the lease has not expired.

  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

 •iii                List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
      information below.

          Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                   secures a debt?                                   as exempt on Schedule C?


          ~~~~~or's       COMMUNICATION FEDERAL CR UNION                          D Surrender the property.                          ia&f No
                                                                                  D Retain the property and redeem it.               □ Yes
         Description of          2013 CHEVROLET CAPTIVA                           □ Retain the property and enter into a
         property
         securing debt:                                                             Reaffirmation Agreement.
                                                                                  ill Retain the property and [explain]: _ _ __
                                                                                     CONTINUE MAKING PAYMENTS

         Creditor's                                                               D Surrender the property.                          □ No
         name:
                                                                                  D Retain the property and redeem it.               □ Yes
         Description of
         property                                                                 D Retain the property and enter into a
         securing debt:                                                              Reaffirmation Agreement.
                                                                                  D Retain   the property and [explain]: _ _ __



         Creditor's                                                               D Surrender the property.                          □ No
         name:
                                                                                  D Retain the property and redeem it.               □ Yes
         Description of
         property                                                                 □ Retain the property and enter into a
         securing debt:                                                             Reaffirmation Agreement.
                                                                                  D Retain the property and [explain]: _ _ __

         Creditor's                                                               D Surrender the property.                          □ No
         name:
                                                                                  D Retain the property and redeem ii.               □ Yes
         Description of
         property                                                                 D Retain the property and enter into a
         securing debt:                                                              Reaffirmation Agreement.
                                                                                  D Retain the property and [explain]: _ _ __


 Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
                                    Case: 19-10396                     Doc: 1       Filed: 02/05/19              Page: 55 of 68

 Debtor 1           SELENA                        YVETTE          HOOKS                                   Case number   (If known) _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name          Middle Name        Last Name




 •hfM               Ust Your Unexpired Personal Property Lea-

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the infonnation below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume IL 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                                         Will the lease be assumed?

       Lessor's name:                                                                                                            □ No
                                                                                                                                 □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                            □ No
                                                                                                                                 □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                            □ No
       Description of leased                                                                                                     □ Yes
       property:


       Lessor's name:                                                                                                            □ No
                                                                                                                                 □ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                            □ No
                                                                                                                                 D Yes
       Description of leased
       property:


       Lessor's name:                                                                                                           □ No
                                                                                                                                □ Yes
       Description of leased
       property:



       Lessor's name:                                                                                                           □ No
                                                                                                                                □ Yes
       Description of leased
       property:




 1¥■ Sign Below
     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


   x    J~a S--rJ 'lo<J/6
       Signature ot Debtor 1
                                                                        x _ _ _ _ __
                                                                           Signature ot Debtor 2

       Date   01/29/2019                                                   Date _M_M_/_D_D_/_y_y_y_y_ _
              MM/    DD     /    YYYY




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                              page 2
                                   Case: 19-10396            Doc: 1            Filed: 02/05/19            Page: 56 of 68

  Fill in this 1nformat1on to 1dent1fy your case:                                                    Check one box only as directed In this form and         in

                                                                                                     Form 122A-1Supp.
  Debtor 1          SELENA                     YVETTE        HOOKS
                      First Name              Middle Name             Last Name
                                                                                                     Gill' 1. There is no presumption of abuse.
  Debtor 2
  (Spouse, tf filing) First Name              Middle Name             Last Name                      D    2. The calculation to determine if a presumption of
                                                                                                             abuse applies will be made under Chapter 7
  Untted States Bankruptcy Court for the: Western District of Oklahoma                                       Means Test Calculation (Official Form 122A-2).

  Case number                                                                                        □ 3. The Means Test does not apply now because of
  (If known)                                                                                              qualified military service but it could apply later.



                                                                                                     D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this forrn. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Forrn 122A-1Supp) with this form.

•ifI              Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only .
      .zl   Not married. Fill out Column A, lines 2-11.
       D    Married and your spouse is filing with you. Fill out both Columns A and B. lines 2-11.

       D    Married and your spouse is NOT filing with you. You and your spouse are:

            D      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

            □      Living separately or are legally separated. Fill out Column A lines 2-11: do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101 (1 0A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                     Column A             Column B
                                                                                                     Debtor 1             Debtor 2 or
                                                                                                                          non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                     $_ _ __
                                                                                                      $_ _ __
     (before all payroll deductions).
 3. Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                                      $_ _ __               $ _ _ __
    Column B is filled in.
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse only if Column B is not                $ _ _ __             $ _ _ _ __
    filled in. Do not include payments you listed on line 3.
 5. Net income from operating a business, profession,
                                                                    Debtor 1      Debtor2
    or farrn
    Gross receipts (before all deductions)                           $_ _          $_ _

      Ordinary and necessary operating expenses                    -$_ _ -$_ _
                                                                                             Copy
      Net monthly income from a business, profession, or farm        $_ _          $_ _ here.+        $                    $_ _ _ __

 6. Net income from rental and other real property                 Debtor 1       Debtor 2
    Gross receipts (before all deductions)                           $_ _          $_ _
      Ordinary and necessary operating expenses                   -$_ _ -$_ _
                                                                                             Copy                          $_ _ _ _
      Net monthly income from rental or other real property                       $_ _ here.+         $
                                                                     $- - -
 7. Interest, dividends, and royalties                                                                $                    $_ _ _ _



Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                 page 1
                                  Case: 19-10396                  Doc: 1         Filed: 02/05/19               Page: 57 of 68


Debtor 1         SELENA                          YVETTE           HOOKS                              Case number idknown1 _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name        Middle Name        Last Name



                                                                                                         Column A               Co/umnB
                                                                                                         Debtor1                Debtor2or
                                                                                                                                non-filing spouse

 8. Unemployment compensation                                                                             $_ _ _ _                 $ _ _ _ __

     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead. list it here: ....   . ......... ~
       For you ........ .                                       $ _ _ _ _ __

       For your spouse.....                                            $_ _ _ _ __

 9. Pension or retirement income. Do not indude any amount received that was a
    benefit under the Social Security Act.                                                                $_ _ _ _                $ _ _ _ __

 1o. Income from all other sources not listed above. Specify the source and amount.
     Do not indude any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.
       SOCIAL SECURITY DISABILITY                                                                         $     923.00            $
       FOOD STAMPS & SECTION 8                                                                            $     900.00            $

      Total amounts from separate pages. if any.                                                         +s                     +$
 11. Calculate your total current monthly income. Add lines 2 through 1O for each
     column. Then add the total for Column A to the total for Column B.                                   $   1,823.00 +          $                       =Is 1,823.001
                                                                                                                                                              Total current


•¥1a
                                                                                                                                                              monthly Income

                 Detenni- Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
     12a.    Copy your total current monthly income from line 11 ...                                                ......... Copy line 11 here+          $    1,823.00
             Multiply by 12 (the number of months in a year).                                                                                             X    12
     12b.    The result is your annual income for this part of the form.                                                                          12b.    S 21,875 00

 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                             OKLAHOMA

     Fill in the number of people in your household.                  1
     Fill in the median family income for your state and size of household.                                                    .................... 13.   s45,206.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy derk's office.

 14. How do the lines compare?

     14a.   ii   Line 12b is less than or equal to line 13. On the top of page 1, check box 1. There is no presumption of abuse.
                 Go lo Part 3.

     14b. □ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
            Go to Part 3 and fill out Form 122A-2.

•§fl             Sign Below

                               here, I dedare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                                                                                                  Signature of Debtor 2

                    Date      01/29/2019                                                          Date
                              MM/ DD    /YYYY
                                                                                                         - -----
                                                                                                         MM/ DD IYYYY

                    If you checked line 14a, do NOT fill out or file Form 122A-2.

                    If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                              Chapter 7 Statement of Your Current Monthly Income                                                            page 2
                                   Case: 19-10396                       Doc: 1          Filed: 02/05/19   Page: 58 of 68


   Fill in this information to identify the case:


  Debtor 1          SELENA                  YVETTE                      HOOKS
                      First Name                Middle Name                 Last Name


  Debtor 2
  (Spouse, if fillng) First Name                Middle Name                 Last Name


  United States Bankruptcy Court for the: Western District of Oklahoma


  Case number                                                               Chapter _ _ _ __
   (If known)




Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                                    12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




Fili               Notice to Debtor



 Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
 filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


        Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

                whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

                whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

             whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

             what tax consequences may arise because a case is filed under the Bankruptcy Code;

             whether any tax claims may be discharged;

             whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

                how to characterize the nature of your interests in property or your debts; or

             what procedures and rights apply in a bankruptcy case.



         The bankruptcy petition preparer_P_A_T_S_Y_A_._J_O_R_D_A_N__________________ has notified me of
                                                   Name
         any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                          Date   01/29/2019
          Signature of Debtor 1 acknowl   ging receipt of this notice                                            MM/DD /YYYY




                                                                                                          Date
          Signature of Debtor 2 acknowledging receipt of this notice                                             -:--:Mc:cM:-/:-::D:-::D:-,/-:-Y-::-Y-::-Y-Y-




Official Form 119                                 Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                             page 1
                                      Case: 19-10396                        Doc: 1          Filed: 02/05/19                  Page: 59 of 68



Debtor 1       SELENA                           YVETTE                 HOOKS                                      Case number {dknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name        Last Name




               Declaration and Signature of the Bankruptcy Petition Preparer


  Under penalty of perjury, I declare that:
     I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

     I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
     Preparer as required by 11 U.S.C. §§ 110(b), 110(h}, and 342(b); and

     if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
     preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
     accepting any fee from the debtor.

     PATSY A. JORDAN
     Printed name                                    Title, if any                            Firm name, if it applies

     1919 NW 142ND STREET - UNIT 12 A
     Number                  Street

     OKLAHOMA CITY                                  OK          73134           405-607-3659
     -
     City
         - - - - - - - - - - - - - State                           -  - - - - - Contact phone
                                                                   ZIP Code


     I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
     (Check all that apply)

     li2I Voluntary Petition (Form 101)                !ii                   Schedule I (Form 1061)                          □     Chapter 11 Statement of Your Current Monthly
                                                                                                                                   Income (Form 1228)
     li2I Statement About Your Social Security Numbers !ii                   Schedule J (Form 106J)
           (Form 121)
                                                                     (iZI    Declaration About an Individual Debtor's        □     Chapter 13 Statement of Your Current Monthly
                                                                                                                                   Income and Calculation of Commitment Period
     li2I Summary of Your Assets and Liabilities and                         Schedules (Form 106Dec)                               (Form 122C-1)
           Certain Statistical Information (Form 106Sum)
                                                                     !ii     Statement of Financial Affairs (Form 107)
                                                                                                                             □     Chapter 13 Calculation of Your Disposable
     li2I Schedule A/8 (Form 106A/8)                                 (iZI                                                          Income (Form 122C-2)
                                                                             Statement of Intention for Individuals Filing
     J;a Schedule C (Form 106C)                                              Under Chapter 7 (Form 108)                      ii    Application to Pay Filing Fee in Installments
     !;a Schedule D (Form 106D)                                      (iZI    Chapter 7 Statement of Your Current
                                                                                                                                   (Form 103A)

     i;a Schedule E/F (Form 106E/F)
                                                                             Monthly Income (Form 122A-1)
                                                                                                                             □     Application to Have Chapter 7 Filing Fee

                                                                     □
                                                                                                                                   Waived (Form 1038)
                                                                             Statement of Exemption from Presumption
     li2I Schedule G (Form 106G)                                             of Abuse Under§ 707(b)(2)                       GZI   A list of names and addresses of all creditors
                                                                             (Form 122A-1Supp)
     GZI Schedule H (Form 106H)                                                                                                    (creditor or mailing matrix)

                                                                     □       Chapter 7 Means Test Calculation
                                                                                                                             □     Other
                                                                             (Form 122A-2)



     Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
     to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                   3 8 0 - 5 4 - 2 0 3 2                           Date 01/29/2019
                                                                                                Social Security number of person who signed            MMIDDIYYYY



     PATSY A JORDAN
     Printed name


                                                                                                                                                   Date _ _ _ _ __
     Signature of bankruptcy petition preparer or officer, principal, responsible               Social Security number of person who signed            MMIDD/YYYY
     person, or partner



     Printed name




Official Form 119                                         Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                          page2
                       Case: 19-10396                          Doc: 1               Filed: 02/05/19                      Page: 60 of 68

82800 (Form 2800) (12/15)



                                                 United States Bankrupt~
                                      l.t1) 0~
                                             /
                                                                            District Of - -O     ~
                                                                                           - ' " - - - - ' - ' ' - " '.......'"""---'---''-=-




In re___,__~_,W-dl~A~--'--4-'\\o~ol~&
                                    __                                                                                   Case No. _ _ _ __
              Debtor
                                                                                                                         Chapter _ _ _ _ _      7_
                DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
     [Afust be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 US. C. § 11 O(h}(2).}

I.           Under 11 U.S.C. § 11 0(h), I declare under penalty of perjury that I am not an attorney or employee of an
             attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
             debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
             the filing of the bankruptcy petition, or agreed to be paid to me. for services rendered on behalf of the
             debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept... ........................... .                               $    IS-0 oo
Prior to the filing of this statement I have received ............................................ .                     $    )!JD (}U
Balance Due ........................................................................................................ .
                                                                                                                                   -er
                                                                                                                         $- - - - - -

2.           I have prepared or caused to be prepared the following documents (itemize):

and provided the following services ( i t e m i z e ) - : - ~ ~                                                              C}_~-v             7
3.           T e sourc~ fthe compensation paid to me was:     .                                         \        cj
               Debtor                            Other (specify)

4.           The source of compensation to be paid to me is:
                Debtor                             Other (specify)

5.           The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation
             of the petition filed by the debtor(s) in this bankruptcy case.

6.           To my knowledge no other person has prepared for compensation a document for filing in connection with
             this bankruptcy case except as listed below:

NAME                                                               SOCIAL SECURITY NUMBER



7    rr-ln,A
     ~SJAnature
                      ±1- V-
                          0,,o11., Du~                                                '/:'{ d-0 3°r
                                                                   Social Security number of bankruptcy
                                                                                                                   1/B-q/;
                                                                                                                       Date
                                                                                                                                 q /1
                                                             _p_e_tit-io_np-r-ep-ar_er_*+l-q~·_,,C----q~~"'~)~W~-~l4:
                                                                                                                   ___:i,______nd,. /:) -n
Printed name and title, if any, of                              Address                     l<C
Bankruptcy Petition Preparer
                                                                                        CJ , 0 ll 1 3 J 3 Y
* If the bankruptcy petition preparer is not an individual. state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 1 I and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 1 JO; 18 USC§ 156.
               Case: 19-10396              Doc: 1        Filed: 02/05/19             Page: 61 of 68




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 201 0)


                                                                Chapter 7:           Liquidation
   This notice is for you if:

        You are an individual filing for bankruptcy,
                                                                           $245      filing fee
        and                                                                 $75      administrative fee
                                                                +           i15      trustee surcharge
        Your debts are primarily consumer debts.
                                                                           $335      total fee
        Consumer debts are defined in 11 U.S.C.
        § IO I (8) as "incurred by an individual                Chapter 7 is for individuals who have financial
        primarily for a personal, family, or                    difficulty preventing them from paying their
        household purpose."                                     debts and who are willing to allow their non-
                                                                exempt property to be used to pay their
                                                                creditors. The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
The types of bankruptcy that are                                bankruptcy discharge relieves you after
available to individuals                                        bankruptcy from having to pay many of your
                                                                pre-bankruptcy debts. Exceptions exist for
Individuals who meet the qualifications may file                particular debts, and liens on property may still
under one of four different chapters of the                     be enforced after discharge. For example, a
Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                mortgage or repossess an automobile.
ll!i   Chapter 7 -     Liquidation
                                                                However, if the court finds that you have
$1;    Chapter 11 -    Reorganization
                                                                committed certain kinds of improper conduct
       Chapter 12- Voluntary repayment plan                     described in the Bankruptcy Code, the court
                                                                may deny your discharge.
                   for family farmers or
                   fishermen
                                                                You should know that even if you file
11     Chapter 13- Voluntary repayment plan                     chapter 7 and you receive a discharge, some
                   for individuals with regular                 debts are not discharged under the law.
                   income                                       Therefore, you may still be responsible to pay:
                                                                Ill!   most taxes;
You should have an attorney review your                         11     most student loans;
decision to file for bankruptcy and the choice of
                                                                lffl   domestic support and property settlement
chapter.
                                                                       obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)            page 1
                 Case: 19-10396            Doc: 1        Filed: 02/05/19            Page: 62 of 68




i!II    most fines, penalties, forfeitures, and                 your income is more than the median income
        criminal restitution obligations; and                   for your state of residence and family size,
•       certain debts that are not listed in your               depending on the results of the Means Test, the
        bankruptcy papers.                                      U.S. trustee, bankruptcy administrator, or
                                                                creditors can file a motion to dismiss your case
You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
from:                                                           motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal,
11,     fraud or theft;
                                                                you may choose to proceed under another
lilil   fraud or defalcation while acting in breach             chapter of the Bankruptcy Code.
        of fiduciary capacity;
                                                                If you are an individual filing for chapter 7
"       intentional injuries that you inflicted; and
                                                                bankruptcy, the trustee may sell your property
111     death or personal injury caused by                      to pay your debts, subject to your right to
        operating a motor vehicle, vessel, or                   exempt the property or a portion of the
        aircraft while intoxicated from alcohol or              proceeds from the sale of the property. The
        drugs.                                                  property, and the proceeds from property that
                                                                your bankruptcy trustee sells or liquidates that
If your debts are primarily consumer debts, the                 you are entitled to, is called exempt property.
court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
that you have enough income to repay                            home, a car, clothing, and household items or
creditors a certain amount. You must file                       to receive some of the proceeds if the property
Chapter 7 Statement of Your Current Monthly                     is sold.
Income (Official Form 122A-1) if you are an
individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
chapter 7. This form will determine your                        property, you must list it on Schedule C: The
current monthly income and compare whether                      Property You Claim as Exempt (Official Form
your income is more than the median income                      106C). If you do not list the property, the
that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                to your creditors.
If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means                       Chapter 11 : Reorganization
Test Calculation (Official Form 122A-2).
                                                                         $1,167    filing fee
If your income is above the median for your                     +          $550    administrative fee
state, you must file a second form -the                                  $1,717    total fee
Chapter 7 Means Test Calculation (Official
Form 122A-2). The calculations on the form-                     Chapter 11 is often used for reorganizing a
sometimes called the Means Test-----deduct                      business, but is also available to individuals.
from your income living expenses and                            The provisions of chapter 11 are too
payments on certain debts to determine any                      complicated to summarize briefly.
amount available to pay unsecured creditors. If



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)          page 2
              Case: 19-10396               Doc: 1        Filed: 02/05/19                Page: 63 of 68




Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.
Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.
You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.




Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
            farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                money that you owe them, usually using your
           $200 filing fee
                                                                future earnings. If the court approves your
+           $75    administrative fee
           $275 total fee
                                                                plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or
Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
family farmers and fishermen to repay their                     factors.
debts over a period of time using future
earnings and to discharge some debts that are                   After you make all the payments under your
not paid.                                                       plan, many of your debts are discharged. The
                                                                debts that are not discharged and that you may
                                                                still be responsible to pay include:

Chapter 13: Repayment plan for                                  m      domestic support obligations,
            individuals with regular                            ill!   most student loans,
            income                                              111    certain taxes,
                                                                Iii    debts for fraud or theft,
          $235    filing fee
                                                                111    debts for fraud or defalcation while acting
+          $75    administrative fee
                                                                       in a fiduciary capacity,
          $310    total fee
                                                                ill    most criminal fines and restitution
Chapter 13 is for individuals who have regular                         obligations,
income and would like to pay all or part of                     •      certain debts that are not listed in your
their debts in installments over a period of time                      bankruptcy papers,
and to discharge some debts that are not paid.
                                                                111    certain debts for acts that caused death or
You are eligible for chapter 13 only if your
                                                                       personal injury, and
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § 109.                                   u      certain long-term secured debts.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)         page3
                  Case: 19-10396                 Doc: 1       Filed: 02/05/19        Page: 64 of 68




                                                                  A married couple may file a bankruptcy case
                                                                  together-called a joint case. If you file a joint
      Warning: File Your Forms on Time
                                                                  case and each spouse lists the same mailing
      Section 521(a)(1) of the Bankruptcy Code                    address on the bankruptcy petition, the
      requires that you promptly file detailed information
                                                                  bankruptcy court generally will mail you and
      about your creditors, assets, liabilities, income,
      expenses and general financial condition. The               your spouse one copy of each notice, unless
      court may dismiss your bankruptcy case if you do            you file a statement with the court asking that
      not file this information within the deadlines set by       each spouse receive separate copies.
      the Bankruptcy Code, the Bankruptcy Rules, and
      the local rules of the court.

      For more information about the documents and                Understand which services you
      their deadlines, go to:                                     could receive from credit
      http://www.uscourts.gov/bkforms/bankruptcy form             counseling agencies
      s. html#procedure.
                                                                  The law generally requires that you receive a
                                                                  credit counseling briefing from an approved
                                                                  credit counseling agency. 11 U.S.C. § I09(h).
Bankruptcy crimes have serious
                                                                  If you are filing a joint case, both spouses must
consequences
                                                                  receive the briefing. With limited exceptions,
~       If you knowingly and fraudulently conceal                 you must receive it within the 180 days before
        assets or make a false oath or statement                  you file your bankruptcy petition. This briefing
        under penalty ofperjury--either orally or                 is usually conducted by telephone or on the
        in writing-in connection with a                           Internet.
        bankruptcy case, you may be fined,
        imprisoned, or both.                                      In addition, after filing a bankruptcy case, you
                                                                  generally must complete a financial
Iii      All information you supply in connection                 management instructional course before you
        with a bankruptcy case is subject to                      can receive a discharge. If you are filing a joint
        examination by the Attorney General acting                case, both spouses must complete the course.
        through the Office of the U.S. Trustee, the
        Office of the U.S. Attorney, and other                    You can obtain the list of agencies approved to
        offices and employees of the U.S.                         provide both the briefing and the instructional
        Department of Justice.                                    course from:
                                                                  http//j ustice .gov/ust/eo/hapcpa/ccde/cc approved. html.
Make sure the court has your                                      In Alabama and North Carolina, go to:
mailing address                                                   http://www. uscou rts. gov/F edera !Gou rts/Bankruptcy/
                                                                  BankruptcyResources/ApprovedCredit
The bankruptcy court sends notices to the
                                                                  And DebtCounselors. aspx.
mailing address you list on Voluntary Petition
for Individuals Filing.for Bankruptcy (Official
                                                                  If you do not have access to a computer, the
Form IO 1). To ensure that you receive
                                                                  clerk of the bankruptcy court may be able to
information about your case, Bankruptcy
                                                                  help you obtain the list.
Rule 4002 requires that you notify the court of
any changes in your address.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)            page4
            Case: 19-10396         Doc: 1        Filed: 02/05/19     Page: 65 of 68




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

IN RE:                                       )
SELENA Y. HOOKS                              )
                                             )        Case No.
                                             )        Chapter    _1 _ _
               Debtor.                       )


                               VERIFICATION OF MATRIX


                The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.


Date: 01/29/2019




                                                      Joint Debtor Name (if applicable)
              Case: 19-10396    Doc: 1   Filed: 02/05/19   Page: 66 of 68




                            SELENA Y. HOOKS MAILING MATRIX
SOCIAL SECURITY ADMINATRATION
ATTN LEGAL
PO BOX 3430
PHILADELPHIA, PA 19122
WEBBANK/FINGERHUT
6250 RIDGEWOOD RD
SAINT CLOUD, MN 56303
COX COMMUNICATION
ATTN BANKRUPTCY
PO BOX 248851
OKLAHOMA CITY,OK 73124
CONTINENTAL CREDIT
PO BOX 3146
SPARTANBURG, SC 29304
CAPITAL ONE BANK USA
PO BOX 30281
SALT LAKE CITY,UT 84130
CREDIT ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193
SANTANDER CONSUMER USA
PO BOX 961245
FORT WORTH, TX 75161
JEFFERSON CAPITAL LLC
16 MCLELAND RD
ST CLOUD, MN 56303
NORMAN REGIONAL HOSPITAL
ATTN LEGAL
PO BOX 1330
NORMAN, OK 73070
CORAM INC
PO BOX 809271
CHICAGO, IL 60680
OKLAHOMA SURGICAL ASSOC
PO BOX 258810
OKLAHOMA CITY,OK 73125
STONEBERRY
PO BOX 2820
MONROE, WI 53566
IBC BANK
2403 W. MAIN STREET
NORMAN, OK 73069
GENESIS BANKCARD SERVICES
PO BOX 4499
BEAVERTON, OR 97076
RED RIVER CREDIT
PO BOX 130
TIMPSON, TX 75975
                                         Page 1
               Case: 19-10396     Doc: 1   Filed: 02/05/19   Page: 67 of 68




                              SELENA Y. HOOKS MAILING MATRIX
PROGRESSIVE LEASING
ATTN LEGAL
256 DATA DRIVE
DRAPER, UT 84020
MID FIRST BANK
PO BOX 26750
OKLAHOMA CITY,OK 73118
ADVANCE AMERICA
512 W. MAIN STREET
NORMAN, OK 73069
DR LEONARDS/CAROL
WRIGHT GIFTS
PO BOX 2852
MONROE, WI 53566
OG&E
ATTN BANKRUPTCY
PO BOX 24990
OKLAHOMA CITY,OK 73124
AFNI
PO BOX 3097
BLOOMINGTON, IL 61702
MIDLAND FUNDING
2365 NORTHSIDE DRIVE
STE 300
SAN DIEGO, CA 92108
RAUSCH STURM
250 N. SUNNYSLOPE DR
STE 300
BROOKFIELD, WI 53005
DIVERSIFIED CONSULTANTS
10550 DEERWOOD PK BLVD
STE 309
JACKSONVILLE, FL 32256
ENHANCED RECOVERY
8014 BAYBERRY RD
JACKSONVILLE, FL 32256
ACCOUNT CONTROL SYSTEMS INC
85 CHESTNUT RIDGE RD
STE 113
MONTVALE, NJ 07645
JULIE RAUSCH LAW OFFICE
9208 N. KELLY AVE
OKLAHOMA CITY,OK 73131
RED RIVER CREDIT
2102 W. LINDSEY STREET
NORMAN,OK 73072
MIDFIRST BANK
3600 W. TECUMSEH
NORMAN,OK 73072
                                           Page 2
              Case: 19-10396      Doc: 1   Filed: 02/05/19   Page: 68 of 68




                              SELENA Y. HOOKS MAILING MATRIX
IBC BANK
1461 24TH AVE NW
NORMAN, OK 73072
AT&T
ATTN BANKRUPTCY
208 S. AKARD ST
DALLAS, TX 75202
AT&T
ATTN BANKRUPTCY
PO BOX 105503
ATLANTA, GA 30348
SOCIAL SECURITY ADMIN
OFFICE OF CENTRAL OPERATION
1500 WOODLAND DRIVE
BALTIMORE, MD 21241




                                           Page 3
